Exhibit 10

 

Execution version

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is dated as of June 30, 2016,
and effective as of the Effective Time on such date, and is by and among MVB
Insurance, LLC, a West Virginia limited liability company (“Seller”); MVB
Financial Corp., a West Virginia bank holding corporation and sole member of
Seller (the “Holding Corporation”); and USI Insurance Services LLC, a Delaware
limited liability company (“Purchaser”). Seller and the Holding Corporation are
sometimes referred to individually herein as a “Seller Party” and collectively
as the “Seller Parties”.  Purchaser and the Seller Parties are sometimes
referred to herein individually as a “Party” and collectively as the
“Parties”.  Capitalized terms not otherwise defined herein have the meaning
assigned to such terms in Article 21.

 

BACKGROUND

 

WHEREAS, Seller is located in Morgantown, West Virginia and is engaged in
providing Seller Business within the Restricted Territory;

 

WHEREAS, the Holding Corporation is the direct owner of all of the issued and
outstanding equity interests of Seller;

 

WHEREAS, the Seller Parties desire that Seller sell the Acquired Assets to
Purchaser, and Purchaser desires to purchase the Acquired Assets from Seller, on
the terms and subject to the conditions hereinafter set forth; and

 

WHEREAS, to induce Purchaser to enter into this Agreement and consummate the
transactions contemplated hereunder, each of the Seller Parties agrees to be
bound by the Restrictive Covenants applicable to such Seller Party contained
herein.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to become legally bound, agree as follows:

 

ARTICLE 1.        SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

1.1        Sale of Assets.  Subject to the terms and conditions of this
Agreement, effective as of the Effective Time, Seller hereby sells, conveys,
transfers, and irrevocably assigns and delivers to Purchaser, and Purchaser
hereby purchases from Seller, all of Seller's right, title and interest in and
to the Acquired Assets free and clear of all Security Interests other than
Permitted Security Interests.

 

1.2        Excluded Assets.  Property or assets of Seller that are not expressly
included in the Acquired Assets are excluded from the sale and shall be retained
by Seller.  All such assets excluded from the sale and to be retained by Seller,
which shall include, but shall not be limited

 

 





--------------------------------------------------------------------------------

 



to, all of Seller's right, title and interest in and to (i) all assets used by
Seller substantially in Seller’s title insurance business (none of which, for
the avoidance of doubt, consist of Client Accounts) and set forth on Schedule
1.2(i),  (ii) the Office Equipment and (iii) the assets, if any, set forth on
Schedule 1.2(iii), are referred to as the “Excluded Assets”.

 

1.3        Assumed Liabilities.  After the Closing Date and on the terms and
subject to the conditions contained in this Agreement, Purchaser shall assume,
perform, pay and discharge only the Assumed Liabilities and no other liabilities
or obligations of the Seller Parties whatsoever. 

 

1.4        Excluded Liabilities.  None of Purchaser or any other USI Company
shall assume or be required to perform, pay or discharge any, and the Seller
Parties shall remain unconditionally liable for all, of the Seller Parties’
debts, obligations, liabilities and commitments, known or unknown, including,
without limitation, any and all (i) obligations of the Seller Parties under
leases of the Office Equipment, (ii) debts, obligations, liabilities or
commitments to the extent arising out of the operation of the Seller Business or
the ownership of the Acquired Assets on or prior to the Closing Date (including,
but not limited to, any such liabilities or obligations of Seller for Taxes, any
Taxes relating to the ownership or operation of the Acquired Assets on or prior
to the Closing Date and any such debts, obligations, liabilities or commitments
that may be imposed on Purchaser under a de facto merger, successor transferee,
bulk sale or similar theory, absolute, contingent or otherwise), (iii) any
liabilities to the extent arising out of or attributable to any Excluded Asset,
and (iv) liabilities, if any, set forth on Schedule 1.4, other than the Assumed
Liabilities.  All such debts, obligations, liabilities and commitments that are
not Assumed Liabilities are referred to as “Excluded Liabilities.”

 

ARTICLE 2.        PURCHASE PRICE

 

2.1.        Closing Consideration; Earn-Out.  In consideration of the purchase
and sale of the Acquired Assets and the Holding Corporation entering into the
Restrictive Covenants, Purchaser shall assume the Assumed Liabilities and
Purchaser shall pay to Seller the aggregate of the following (the “Purchase
Price”):

 

(a)        At Closing by wire transfer of immediately available funds to an
account or accounts specified by Seller in writing to Purchaser, an amount equal
to $7,047,132 (consisting of base consideration of $8,382,000.00, less (i)
$350,000.00 in operating cash, less (ii) the Non-Accepting Producer Amount, less
(iii) the Preliminary Net Working Capital (the “Closing Consideration”);
provided, however, that if the Net Working Capital reflected in the notice given
pursuant to Section 2.2(a) is less than $0, then the Closing Consideration shall
be adjusted downward “dollar for dollar” in an amount equal to such shortfall,
and if such Net Working Capital exceeds $0, then the Closing Consideration shall
be adjusted upward “dollar for dollar” in an amount equal to such excess and
shall be paid on or before the later of (i) ninety (90) days after the Closing
Date and (ii) five (5) business days after the determination of Final Net
Working Capital; which amount shall be subject to adjustment pursuant to
Sections 2.2(b)–(f).  

 

(b)       On the date or dates when due as set forth in Section 2.3, for the
two-year period beginning on July 1, 2017 and ending on June 30, 2019 (the
“Measurement Period”), Purchaser





-2-

--------------------------------------------------------------------------------

 



shall pay to Seller an amount (the “Earn-Out Payment”) equal to the sum of (i)
0.363 multiplied by the average of the aggregate Net Commissions and Fees for
the Annual Periods of the Measurement Period (such product referred to herein as
the “Earn-Out Calculation Amount”), plus (ii) $400,000, which Earn-Out
Calculation Amount shall be determined as set forth in Section 2.3 below and
consistent with the methodology set forth in Schedule 2.1(b), and which Earn-Out
Payment shall be paid as set forth in Section 2.3 below.

 

(c)        An additional payment (the “Additional Payment”), if any, calculated
as follows (but not less than zero):

 

(i)        the product of (A) 2.3 and (B) the Final Net Specified Account
Commissions and Fees in respect of business associated with the Specified
Accounts for which Purchaser remains the recognized broker of record for the
applicable Client as of the second anniversary of the Closing Date; less

(ii)      the cost of all legal fees and expenses incurred in connection with
enforcing the restrictive covenants contained in the Non-Accepting Producer
Agreement, if assigned to Purchaser.

 

Upon Purchaser’s request, Seller agrees to exercise commercially reasonable
efforts to cooperate with Purchaser in promptly assigning the Non-Accepting
Producer Agreement to Purchaser.  Notwithstanding anything in this provision to
the contrary, if the Non-Accepting Purchaser Agreement is assigned to Purchaser,
Purchaser may elect to enforce or waive the terms of the Non-Accepting Producer
Agreement in its sole discretion, and in no event will Seller be entitled to
participate in, direct or control the course of any litigation or settlement
that may arise in connection with the enforcement of the restrictive covenants
set forth therein.

 

The payments contemplated by this Section 2.1(c) shall be payable on or before
the date that is fifteen (15) days after the date on which the Final Specified
Account Net Commissions and Fees has been determined in accordance with Section
2.4.  Such payments shall be made in compliance with Section 2.4 and shall be
made by wire transfer of immediately available funds to an account designated by
Seller.  In no event shall the Additional Payment (if any) exceed the
Non-Accepting Producer Amount.

 

2.2        Post-Closing Adjustment.

 

(a)        Prior to the Closing, Seller and Purchaser shall have agreed on an
estimate of the Net Working Capital as of the Effective Time on the Closing Date
(the “Preliminary Net Working Capital”), which Preliminary Net Working Capital
is set forth as Schedule 2.2(a) hereto and reflects each of the components to be
included in the Net Working Capital calculation as agreed to by the
Parties.  The Parties hereby acknowledge and agree that the Closing
Consideration has been decreased by an amount equal to the Preliminary Net
Working Capital.

 

(b)        Within 60 days following the Closing Date, Purchaser shall prepare
and deliver to Seller a statement setting forth in reasonable detail its
calculation of Net Working Capital as of the Effective Time on the Closing Date
(the “Closing Net Working Capital”).  The Closing Net Working Capital shall be
prepared in accordance with the methodology set forth in Schedule





-3-

--------------------------------------------------------------------------------

 



2.2(a).  If within 30 days after the delivery of the Closing Net Working Capital
to Seller, Purchaser and Seller agree upon the calculation of the Closing Net
Working Capital calculation, then such calculation shall be deemed final and
binding and the Closing Consideration shall be adjusted if at all, in accordance
with Section 2.2(g); however, if the Parties do not so agree on such
calculation, then Section ‎2.2(c) and Section 2.2(d) hereof shall apply.

 

(c)        If Seller in good faith disagrees with any portion of the Closing Net
Working Capital calculation, Seller may, within 30 days after receipt of such
statement (the “Objection Period”), deliver a written notice to Purchaser
setting forth Seller’s objections thereto (the “Objection Notice”).  Any
Objection Notice shall specify in reasonable detail those items or amounts as to
which Seller disagrees and the basis for such disagreement and, if the
disagreement relates to the calculation of amounts, Seller’s calculation of such
amounts.  If an Objection Notice is not timely received by Purchaser within the
Objection Period, Seller shall be deemed to agree in all respects with the
Closing Net Working Capital as prepared by Purchaser, and such calculation shall
be final and binding on the Parties and the Closing Consideration shall be
adjusted, if at all, in accordance with the provisions of Section ‎2.2(g).

 

(d)        If an Objection Notice is timely received by Purchaser within the
Objection Period, the Parties shall, during the 30 days following Purchaser’s
receipt of such notice, use their good faith, reasonable efforts to reach an
agreement on the disputed terms.  If such an agreement is reached, the Closing
Net Working Capital as so agreed shall be final and binding on the Parties and
the Closing Consideration shall be adjusted, if at all, in accordance with the
provisions of Section 2.2(g).  If the Parties are unable to reach such an
agreement, Purchaser and Seller shall jointly retain PricewaterhouseCoopers LLP
or, if the Parties agree, another mutually acceptable independent accounting
firm (the “Accountant”) to resolve any remaining disagreements.  Purchaser and
the Seller Parties shall execute, if requested by the Accountant, a reasonable
engagement letter, including customary indemnification provisions in favor of
the Accountant.  Purchaser and Seller shall direct the Accountant to render a
determination in writing as promptly as practicable and in any event within 30
days after its retention and the Parties shall cooperate with the Accountant
during its engagement and make available the records and workpapers necessary
for its review.  The Accountant shall consider only those items and amounts set
forth in the Objection Notice that Purchaser and Seller have been unable to
resolve, and the Accountant shall review only the records and workpapers
submitted and base its determination solely on such submissions and the related
computational materials.  In resolving any disputed item, the Accountant may not
assign a value to any item greater than the greatest value of such item claimed
by either Party or less than the smallest value for such item claimed by either
Party.  The Accountant’s determination shall be based on the definitions
included herein and shall otherwise be made in accordance with this
Agreement.  The determination of the Accountant shall be conclusive and binding
upon the Parties and the Closing Consideration shall be adjusted, if at all, in
accordance with the provisions of Section 2.2(g). 

 

(e)        The Closing Net Working Capital (either as agreed to by Seller and
Purchaser, as deemed final pursuant to either Section 2.2(b) or (c) above or as
adjusted pursuant to Section 2.2(d) above) shall be final and binding on the
Parties and will be referred to as the “Final Net Working Capital.”  Purchaser
and Seller shall each bear a percentage of the fees and expenses





-4-

--------------------------------------------------------------------------------

 



of the Accountant in the inverse proportion to which the Accountant determines
such Party is correct in its calculation of the disputed items as set forth in
the Objection Notice.  For example, if the Accountant determines that Purchaser
is 75% correct in its calculation of the aggregate disputed items, Seller shall
bear 75% of the Accountant’s fees and expenses.

 

(f)        Purchaser and the Seller Parties shall cooperate and assist in good
faith in the preparation of the Closing Net Working Capital and in the conduct
of the reviews referred to in this Section 2.2, including making available, to
the extent reasonably necessary, books, records, work papers and personnel at
such reasonable times as any party shall request and permitting (at the expense
of the requesting party) the copying of any records or extracts thereof
reasonably requested. 

 

(g)        If Final Net Working Capital is less than Preliminary Net Working
Capital, Seller shall, or the Holding Corporation shall cause Seller to,
promptly pay the amount of such shortfall to Purchaser.  If Final Net Working
Capital is greater than Preliminary Net Working Capital, Purchaser shall
promptly pay the amount of such excess to Seller.  Such payment, if any, shall
be made within 5 business days after the Final Net Working Capital is determined
and shall be payable by wire transfer of immediately available funds to an
account or accounts designated by the Party receiving payment.

 

2.3        Earn-Out Payment.

 

(a)        Commencing with the calendar quarter ending September 30, 2016 and
continuing for each calendar quarter thereafter through the end of the
Measurement Period, Purchaser shall, as soon as reasonably practicable after the
end of such period, deliver to Seller its production report in substantially the
same form that it provides to its producers, setting forth the aggregate Net
Commissions and Fees for such period.

 

(b)        Within 30 days after the end of the Measurement Period, Purchaser
shall prepare and deliver to Seller a statement setting forth the Earn-Out
Calculation Amount as determined by Purchaser in good faith in accordance with
Section 2.1(b) and this Section 2.3 and consistent with the methodology set
forth in Schedule 2.1(b) (the “Estimated Earn-Out Calculation Amount”).

 

(c)        If Seller in good faith disagrees with Purchaser’s Estimated Earn-Out
Calculation Amount, Seller may, within 30 days after receipt of such statement
(the “Earn-Out Payment Objection Period”), deliver to Purchaser a notice
disagreeing therewith and setting forth Seller’s objections (the
“Earn-Out Payment Objection Notice”).  The Earn-Out Payment Objection Notice
shall specify in reasonable detail those items or amounts as to which Seller
disagrees, the basis of such disagreement and, if the disagreement relates to
the calculation of amounts, Seller’s calculation of such amounts.  If the
Earn-Out Payment Objection Notice is not timely received by Purchaser within the
Earn-Out Payment Objection Period, Seller shall be deemed to agree in all
respects with the applicable Estimated Earn-Out Calculation Amount as prepared
by Purchaser, and such calculation shall be final and binding on the Parties.

 





-5-

--------------------------------------------------------------------------------

 



(d)        If an Earn-Out Payment Objection Notice is timely received by
Purchaser within the Earn-Out Payment Objection Period, the Parties shall,
during the 20 days following Purchaser’s receipt of such notice, use their good
faith, reasonable efforts to reach an agreement on the disputed items.  If such
an agreement is reached, the Estimated Earn-Out Calculation Amount as so agreed
shall be final and binding on the Parties.  If the Parties are unable to reach
such an agreement, Purchaser and Seller shall jointly retain the Accountant to
resolve any remaining disagreements.  Purchaser and the Seller Parties shall
execute, if requested by the Accountant, a reasonable engagement letter,
including customary indemnification provisions in favor of the
Accountant.  Purchaser and Seller shall direct the Accountant to render a
determination in writing as promptly as practicable and in any event within 30
days after its retention and the Parties shall cooperate with the Accountant
during its engagement and make available the records and workpapers necessary
for its review.  The Accountant shall consider only those items and amounts set
forth in the Earn-Out Payment Objection Notice that Purchaser and Seller have
been unable to resolve, and the Accountant shall review only the records and
workpapers submitted and base its determination solely on such submissions and
the related computational materials.  In resolving any disputed item, the
Accountant may not assign a value to any item greater than the greatest value of
such item claimed by either party or less than the smallest value for such item
claimed by either party.  The Accountant’s determination shall be based on the
definitions included herein and shall otherwise be made in accordance with this
Agreement.  The determination of the Accountant shall be conclusive and binding
upon the Parties.  Purchaser and Seller shall each bear a percentage of the fees
and expenses of the Accountant in the inverse proportion to which the Accountant
determines such Party is correct in its calculation of Estimated Earn-Out
Calculation Amount.  For example, if the Accountant determines that Purchaser is
75% correct in its calculation of Estimated Earn-Out Calculation Amount, Seller
shall bear 75% of the Account’s fees and expenses.  Purchaser and Seller shall
each bear 100% of their own related expenses.

 

(e)        The Estimated Earn-Out Calculation Amount (either as agreed to by
Seller and Purchaser, as deemed final pursuant to Section ‎2.3(c) above or as
adjusted pursuant to Section 2.3(d) above) shall be final and binding on the
Parties and will be referred to as the “Final Earn-Out Calculation Amount” for
the Measurement Period.

 

(f)        Purchaser and the Seller Parties shall cooperate and assist in good
faith in the preparation of the Estimated Earn-Out Calculation Amount and in the
conduct of the reviews referred to in this Section 2.3, including making
available, to the extent reasonably necessary, books, records, work papers and
personnel at such reasonable times as any party shall request and permitting (at
the expense of the requesting party) the copying of any records or extracts
thereof reasonably requested. 

 

(g)        Purchaser shall pay Seller (i) one-half (1/2) of the Earn-Out Payment
on or before the date that is 45 days after the end of the Measurement Period
(or, if the Final Earn-Out Calculation Amount is not finally determined in
accordance with this Section 2.3 until after such date, within 5 days after such
final determination), and (ii) one-half of the Earn-Out Payment on or before the
one year anniversary of the date that is 45 days after the end of the
Measurement Period.  Such payments shall be made by wire transfer of immediately
available funds to an account or accounts designated by Seller in writing to
Purchaser.

 





-6-

--------------------------------------------------------------------------------

 



(h)        The Parties agree that after the Closing Date, Purchaser may operate
the Seller Business in its sole discretion; provided that it will not take any
action for the purpose of reducing, or avoiding any increase in, the Earn-Out
Payment.   

 

2.4        Additional Payment.

 

(a)        Within 30 days after the second anniversary of the Closing Date,
Purchaser shall prepare and deliver to Seller a statement setting forth
Purchaser’s calculation of the Specified Account Net Commissions and Fees for
which Purchaser has received a broker of record letter that is in full force and
effect from the applicable Specified Accounts as of the second anniversary of
the Closing Date (the “Estimated Specified Account Net Commissions and Fees”).

 

(b)        If Seller in good faith disagrees with Purchaser’s Estimated
Specified Account Net Commissions and Fees, Seller may, within 30 days after
receipt of such statement (the “Additional Payment Objection Period”), deliver
to Purchaser a notice disagreeing therewith and setting forth Seller’s
objections (the “Additional Payment Objection Notice”).  The Additional Payment
Objection Notice shall specify in reasonable detail those items or amounts as to
which Seller disagrees, the basis of such disagreement and, if the disagreement
relates to the calculation of amounts, Seller’s calculation of such amounts.  If
the Additional Payment Objection Notice is not timely received by Purchaser
within the Additional Payment Objection Period, Seller shall be deemed to agree
in all respects with the applicable Estimated Specified Account Net Commissions
and Fees as prepared by Purchaser, and such calculation shall be final and
binding on the Parties.

 

(c)        If an Additional Payment Objection Notice is timely received by
Purchaser within the Additional Payment Objection Period, the Parties shall,
during the 20 days following Purchaser’s receipt of such notice, use their good
faith, reasonable efforts to reach an agreement on the disputed items.  If such
an agreement is reached, the Estimated Specified Account Net Commissions and
Fees as so agreed shall be final and binding on the Parties.  If the Parties are
unable to reach such an agreement, Purchaser and Seller shall jointly retain the
Accountant to resolve any remaining disagreements.  Purchaser and the Seller
Parties shall execute, if requested by the Accountant, a reasonable engagement
letter, including customary indemnification provisions in favor of the
Accountant.  Purchaser and Seller shall direct the Accountant to render a
determination in writing as promptly as practicable and in any event within 30
days after its retention and the Parties shall cooperate with the Accountant
during its engagement and make available the records and workpapers necessary
for its review.  The Accountant shall consider only those items and amounts set
forth in the Additional Payment Objection Notice that Purchaser and Seller have
been unable to resolve, and the Accountant shall review only the records and
workpapers submitted and base its determination solely on such submissions and
the related computational materials.  In resolving any disputed item, the
Accountant may not assign a value to any item greater than the greatest value of
such item claimed by either party or less than the smallest value for such item
claimed by either party.  The Accountant’s determination shall be based on the
definitions included herein and shall otherwise be made in accordance with this
Agreement.  The determination of the Accountant shall be conclusive and binding
upon the





-7-

--------------------------------------------------------------------------------

 



Parties.  Purchaser and Seller shall each bear a percentage of the fees and
expenses of the Accountant in the inverse proportion to which the Accountant
determines such Party is correct in its calculation of the Estimated Specified
Account Net Commissions and Fees.  For example, if the Accountant determines
that Purchaser is 75% correct in its calculation of Estimated Specified Account
Net Commissions and Fees, Seller shall bear 75% of the Account’s fees and
expenses.  Purchaser and Seller shall each bear 100% of their own related
expenses.

 

(d)        The Estimated Specified Account Net Commissions and Fees with respect
to the Specified Accounts from which Purchaser has received a broker of record
letter that is in full force and effect from the applicable Specified Accounts
as of the second anniversary of the Closing Date (either as agreed to by Seller
and Purchaser, as deemed final pursuant to Section ‎2.4(b) above or as adjusted
pursuant to Section 2.4(c) above) shall be final and binding on the Parties and
will be referred to as the “Final Specified Account Net Commissions and Fees”
with respect to the Specified Accounts as of the second anniversary of the
Closing Date.

 

(e)        Purchaser and the Seller Parties shall cooperate and assist in good
faith in the preparation of the Estimated Specified Account Net Commissions and
Fees and in the conduct of the reviews referred to in this Section 2.4,
including making available, to the extent reasonably necessary, books, records,
work papers and personnel at such reasonable times as any party shall request
and permitting (at the expense of the requesting party) the copying of any
records or extracts thereof reasonably requested. 

 

2.5        Acknowledgment of Restrictive Covenants.  Each of the Seller Parties
hereby agrees to abide by his or its respective Restrictive Covenants and
acknowledges and agrees that the payment of the Closing Consideration shall
constitute, among other things, full consideration for his and its respective
Restrictive Covenants, and the associated Goodwill included in the Acquired
Assets.

 

2.6        Tax Allocation.  The Parties shall allocate five percent of the
Purchase Price to the Restrictive Covenants and the remainder of the Purchase
Price to the Acquired Assets for tax purposes.  The Parties acknowledge and
agree that the tax allocation, if any, of Purchase Price to Restrictive
Covenants shall not, in any way, limit any remedy available to Purchaser for any
breach by any Seller Party of any Restrictive Covenants. The Earn-Out Payment,
if any, will be treated in accordance with Section 483 of the Internal Revenue
Code of 1986 as amended, and corresponding Treasury Regulations thereunder.

 

ARTICLE 3.        REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

3.1        Purchaser represents and warrants to Seller the following:

 

(a)        Organization; Authority; Enforceability.  Purchaser is duly organized
and validly existing under the laws of its jurisdiction of
organization.  Purchaser has the necessary company power and authority, and has
taken all company action necessary, to execute and deliver this Agreement, and
all other documents and agreements executed or to be executed by it under or in
connection with this Agreement, and to perform its obligations hereunder and
thereunder.  This Agreement does, and all other documents and agreements to be
executed by Purchaser as





-8-

--------------------------------------------------------------------------------

 



contemplated hereunder shall, constitute the legal, valid and binding obligation
of Purchaser enforceable against Purchaser in accordance with its terms, subject
to the effect of receivership, conservatorship or supervisory powers of
insurance regulatory agencies and subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to or affecting the enforcement of creditors’ rights generally
and subject to general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity).

 

(b)        No Conflicts.  The execution and delivery of this Agreement and the
other documents and agreements to be executed by Purchaser as contemplated
hereunder, the consummation of the transactions contemplated hereby or thereby,
and the compliance with the terms and conditions hereof or thereof will not (i)
contravene any provision of law to which Purchaser is subject or any statute,
decree, rule, regulation, injunction, judgment, order, decree, ruling, charge,
or other restriction binding upon Purchaser or contravene any order or permit
applicable to Purchaser; or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of any obligation under,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under, any agreement, contract, lease, license, instrument,
or other arrangement to which Purchaser is a party or by which it is bound.

 

(c)        Required Filings and Consents.  The execution and delivery of this
Agreement and the other documents and agreements to be executed by Purchaser as
contemplated hereunder and the taking of any action by Purchaser in connection
with this Agreement require no authorizations, consents or approvals of, or
exemptions by, or notice to, or filings with any Governmental Entity, including,
without limitation, any insurance regulatory authorities. 

 

(d)        Litigation and Claims.  There is no pending or, to Purchaser’s actual
knowledge, threatened claim, charge, complaint, demand, hearing, action, suit,
arbitration, inquiry, proceeding or investigation by or before any Governmental
Entity to which Purchaser is a party, which seeks to restrain, condition or
prohibit the transactions contemplated herein.

 

(e)        Brokers, Finders and Agents.  Purchaser has no liability or
obligation to pay any fees or commissions to any broker, finder, advisor or
agent with respect to the transactions contemplated hereunder for which the
Seller Parties may become liable.

 

 

ARTICLE 4.        REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES.

 

4.1        The Seller Parties jointly and severally represent and warrant the
following to Purchaser with respect to the Holding Corporation:

 

(a)        Capitalization.  The Holding Corporation holds of record and owns
beneficially all of the issued and outstanding equity interests of Seller (the
“Seller Equity”).  There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of the equity interests of Seller.

 





-9-

--------------------------------------------------------------------------------

 



(b)        No Conflicts.  The execution and delivery of this Agreement, the
other documents and agreements to be executed by the Holding Corporation as
contemplated hereunder, the consummation of the transactions contemplated hereby
and thereby, and the compliance with the terms and conditions hereof or thereof
will not (i) materially contravene any provision of law to which the Holding
Corporation is subject or any statute, decree, rule, regulation, injunction,
judgment, order, decree, ruling, charge, or other restriction binding upon the
Holding Corporation or contravene any order or permit applicable to the Holding
Corporation, (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of any obligation under, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under, any material agreement, contract, lease, license, instrument, or other
arrangement to which the Holding Corporation is a party, or by which the Holding
Corporation is bound, or to which the Holding Corporation’s assets are subject,
or (iii) result in the attachment, creation or imposition of any Security
Interest upon any of the Acquired Assets and/or Assumed Liabilities.

 

(c)        Required Filings and Consents.  Except as set forth on Schedule
4.1(c), the execution and delivery of this Agreement and the other documents and
agreements to be executed by the Holding Corporation as contemplated hereunder
and the taking of any action by the Holding Corporation in connection with this
Agreement require no authorizations, consents or approvals of, or exemptions by,
or notice to, or filings with any Governmental Entity, including, without
limitation, any insurance regulatory authorities.

 

(d)        Litigation and Claims.  There is no pending or, to the Holding
Corporation’s Knowledge, threatened claim, charge, complaint, demand, hearing,
action, suit, arbitration, inquiry, proceeding or investigation by or before any
Governmental Entity to which the Holding Corporation is a party, which seeks to
restrain, condition or prohibit the transactions contemplated herein. 

 

4.2        The Seller Parties jointly and severally represent and warrant the
following with respect to Seller:

 

(a)        Organization; Authority; Enforceability.  Seller is duly organized
and validly existing under the laws of its jurisdiction of organization.  Seller
has the necessary company power and authority, and has taken all company action
necessary, to execute, deliver and perform this Agreement and all other
documents and agreements executed or to be executed by it under or in connection
with this Agreement, and to perform its obligations hereunder and
thereunder.  This Agreement does, and all other documents and agreements to be
executed by Seller as contemplated hereunder shall, constitute the legal, valid
and binding obligation of Seller enforceable against Seller in accordance with
their terms and conditions, subject to the effect of receivership,
conservatorship or supervisory powers of insurance regulatory agencies and
subject to the effect of bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect relating to or affecting the enforcement
of creditors’ rights generally and subject to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 





-10-

--------------------------------------------------------------------------------

 



(b)        No Conflicts.  The execution and delivery of this Agreement, the
other documents and agreements to be executed by Seller as contemplated
hereunder, the consummation of the transactions contemplated hereby and thereby,
and compliance with the terms and conditions hereof or thereof will not (i)
contravene any provision of law to which Seller is subject or any statute,
decree, rule, regulation, injunction, judgment, order, decree, ruling, charge,
or other restriction binding upon Seller or contravene any order or permit
applicable to Seller, (ii) conflict with or result in any breach of any terms,
covenants, conditions or provisions of, or constitute a default (with or without
the giving of notice or passage of time or both) under the Articles of
Organization or Operating Agreement of Seller, (iii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of any
obligation under, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under, any agreement, contract, lease, license,
instrument, or other arrangement to which Seller is a party, or by which Seller
is bound, or to which Seller’s assets are subject, or (iv) result in the
attachment, creation or imposition of any Security Interest upon any of the
assets, rights, contracts or other property of Seller.

 

(c)        Required Filings and Consents.  Except as set forth on Schedule
4.2(c), the execution and delivery of this Agreement and the other documents and
agreements to be executed by Seller as contemplated hereunder and the taking of
any action by Seller in connection with this Agreement require no
authorizations, consents or approvals of, or exemptions by, or notice to, or
filings with any Governmental Entity, including, without limitation, any
insurance regulatory authorities.

 

(d)        Litigation and Claims; Compliance with Law. 

 

(i)        Except as set forth on Schedule 4.2(d)(i), there is no pending or, to
Seller’s Knowledge, threatened claim, charge, complaint, demand, hearing,
action, suit, arbitration, inquiry, proceeding or investigation (i) against
Seller related to the Seller Business or that would reasonably be expected to
adversely affect the Acquired Assets and/or Assumed liabilities or (ii) by or
before any Governmental Entity to which Seller is a party, which seeks to
restrain, condition or prohibit the transactions contemplated herein.  There are
no judgments or outstanding orders, injunctions, decrees, stipulations or awards
(whether rendered by a court or Governmental Entity, or by arbitration) against
Seller related to the Seller Business or that would reasonably be expected to
adversely affect the Acquired Assets and/or Assumed Liabilities.

 

(ii)        Seller is, and at all times since July 1, 2013 has conducted the
Seller Business, in all material respects in compliance with all applicable
laws, rules, regulations and ordinances.  Without limiting the foregoing, no
Seller Party has engaged in price fixing, bid rigging or any other
anticompetitive activity.  In connection with the conduct of the Seller
Business, none of Seller, nor any director, officer, employee, agent, Producer,
stockholder or equity owner of Seller has (A) directly or indirectly given or
agreed or offered to give any illegal gift, contribution, payment or similar
benefit to any supplier, Client, governmental official or employee or other
person who was, is or may be in a position to help or hinder Seller (or assist
in connection with any actual or proposed transaction) or made or agreed or
offered to make any illegal contribution, or reimbursed or agreed or offered to
reimburse any illegal political gift or contribution made by any other person,
to any candidate for federal, state, local or foreign public





-11-

--------------------------------------------------------------------------------

 



office or exert any illegal influence or (B) established or maintained any
unrecorded fund or asset or made any false entries on any books or records for
any purpose related to or otherwise affecting Seller.

 

(e)        Title.  Seller has good and marketable title to all of the Acquired
Assets (including, without limitation, all Client Accounts and all records,
files, data and other records related thereto), free and clear of Security
Interests other than Permitted Security Interests and no shareholder, member,
employee or any other Person or entity has any ownership interest, claim, right
to solicit or other present or contingent right or interest in or to any of the
Acquired Assets. 

 

(f)        Real Property.  Seller owns no real property.  Schedule 4.2(f) sets
forth all real estate leased by Seller for the Seller Business (the
“Leases”).  Except as set forth on Schedule 4.2(f), with respect to the lease
agreement for each of the Leases:  (i) such agreement is the legal, valid,
binding and enforceable obligation of Seller and, to Seller's Knowledge, the
lessor thereto and is in full force and effect in all material respects and has
not been amended or supplemented in any manner since a copy thereof was
delivered to Purchaser; (ii) Seller has duly performed in all material respects
all of its obligations to the extent such obligations to perform have accrued
thereunder, (iii)(A) neither Seller nor, to Seller's Knowledge, the lessor
thereto is in breach or default thereof, and (B) no event has occurred which,
with notice or lapse of time, would constitute a default by either Seller or, to
Seller's Knowledge, the lessor thereto; (iv) to Seller's Knowledge, there are no
material disputes with respect to such agreement; and (v) such agreement is
assignable by Seller to Purchaser without the consent or approval of the lessor
or such lessor’s consent to assignment has been obtained.  Seller enjoys quiet
enjoyment of each of the Leases. 

 

(g)        Software.  The current software applications used by Seller in the
operation of the Seller Business are set forth and described on Schedule 4.2(g)
hereto (“Seller’s Software”).  Except as set forth in Schedule 4.2(g), Seller’s
Software, to the extent it is licensed from any third party licensor or it
constitutes “off the shelf” Software, is held by Seller under valid, binding and
enforceable licenses and is fully transferrable to Purchaser without any third
party’s consent.  Seller has not sold, assigned, licensed, distributed or in any
other way disposed of or encumbered Seller’s Software.

 

(h)        Insurance.  Schedule 4.2(h) hereto contains a description of all
policies of insurance maintained by Seller as of immediately prior to Closing,
including, but not limited to, fire and casualty, property, workers’
compensation, errors and omission coverage and business interruption. All
premiums with respect to such policies have been paid when due and no default
exists with respect to any of such policies and all of such policies are in full
force and effect.  All such policies have been made available, together with all
endorsements, amendments and riders, to Purchaser for examination and
inspection. 

 

(i)        Taxes and Tax Returns.  Seller has filed all Tax Returns that are
required to have been filed on or prior to the Closing Date by or with respect
to Seller or the Acquired Assets and has paid or will pay and satisfy prior to
the Closing Date all Taxes, if any, which are shown thereupon as due and owing,
or which otherwise are required to be paid by Seller or with respect to the
Acquired Assets.  All such Tax Returns are true, correct and complete in all
material





-12-

--------------------------------------------------------------------------------

 



respects. Seller has withheld and paid all Taxes required by applicable law to
have been withheld and paid in connection with amounts paid or owing to any
employee, Producer or contractor, creditor, stockholder, or other third party.
 There are no liens with respect to Taxes upon any of the assets or properties
of Seller, other than with respect to Taxes not yet due and payable.    No
deficiency for any Taxes has been proposed, or is expected to be proposed,
against Seller or with respect to the Acquired Assets, which deficiency has not
been paid in full.  There is no audit, litigation or arbitration or
administrative proceeding or claim asserted, pending or, to the Knowledge of any
Seller Party, threatened respecting or involving Seller, the Seller Business, or
any of the Acquired Assets with respect to any Tax.

 

(j)        Financial Statements.  Attached hereto as Schedule 4.2(j) are copies
of the following unaudited financial statements with respect to the Seller
Business (collectively “Seller’s Financial Statements”):  (x) balance sheet of
Seller as at December 31, 2015 (the "Balance Sheet") and for the quarter ending
March 31, 2016 (the "Interim Balance Sheet"), together with the related
statement of revenues and expenses for the 12 month period then ended, and (y)
income statements of Seller for the twelve months ending December 31, 2015 and
for the quarter ending March 31, 2016.  Seller’s Financial Statements:  (i) are
true and complete in all material respects; (ii) have been prepared in
accordance with the books and records of Seller; (iii) have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
basis consistent with prior periods; and (iv) present fairly in all material
respects the financial condition of Seller as of the dates and for the periods
indicated.  Seller has no outstanding Indebtedness, except for current
liabilities reflected in the Final Net Working Capital. 

 

(k)        Production Statements.  Attached hereto as Schedule 4.2(k) are
Seller’s production statements for the twelve month period ended April 30, 2016
related to the Seller Business (the “Production Statements”), including for each
of the Client Accounts the net commissions and/or fees received from or with
respect to each such Client Account.  The Production Statements were produced
from the books and records of Seller (which books and records are true, correct
and complete in all material respects) and are true, correct and complete in all
material respects.  Since April 1, 2015, no Client Account contained in the
Production Statements has discontinued or materially reduced its business
relationship with Seller.  To Seller’s Knowledge, no Seller Party has any reason
to believe that any Client with a Client Account reflected in the Production
Statements intends to discontinue or materially reduce its business relationship
with Seller (or with Purchaser) following the Closing.  Seller’s net commissions
and fees for the twelve-month period ended March 31, 2016 were not less than
$3,729,907. The Client Accounts of Seller represent insurance placed through
Seller for the commissions and/or fees set forth on the Production
Statements.  There are no oral or written agreements, commitments or
understandings with respect to any Client Account whereby any of the commissions
or fees received by Seller are being returned directly or indirectly to any
Client or any other Person.  Seller has made available for inspection by
Purchaser all insurance accounts, dailies, Client lists, policy expirations and
renewals and all records, files and other information pertaining thereto
prepared and maintained by Seller for all its Clients and its Active Prospective
Clients related to the Seller Business. 

 





-13-

--------------------------------------------------------------------------------

 



(l)        Absence of Changes.  Since the date of the Balance Sheet, (i) there
have been no events, changes or conditions which, individually or in the
aggregate, have had or would reasonably be expected to have a material adverse
effect on Seller, the Seller Business or any of the Acquired Assets or the
Assumed Liabilities; (ii) Seller has in all material respects conducted the
Seller Business in the Ordinary Course of Business; and (iii) neither the
Acquired Assets nor the Seller Business have incurred any material liabilities
except in the Ordinary Course of Business.

 

(m)        No Undisclosed Liabilities.  Other than (i) liabilities reflected or
reserved against in the Balance Sheet or the Interim Balance Sheet, (ii) current
liabilities incurred in the Ordinary Course of Business since the date of the
Interim Balance Sheet, (iii) liabilities under this Agreement or in connection
with the transactions contemplated by this Agreement, and (iv) the liabilities,
if any, set forth on Schedule 4.2(m), to Seller's Knowledge, Seller has no
liability, whether known or unknown, absolute, contingent or otherwise relating
to the Seller Business.

 

(n)        Employees.  Schedule 4.2(n) sets forth a complete and accurate list
showing all officers, directors, consultants and employees of Seller, and the
current compensation (and the portions thereof attributable to salary, bonus and
other compensation, respectively) and any accrued sick leave and accrued
vacation of each of such Persons as of the Closing Date. Seller is not a party
to any collective bargaining agreements.

 

(o)        Employee Benefit Plans.

 

(i)        With respect to each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, and each other compensation and benefit plan, contract,
policy, program and arrangement in effect as of the date hereof which is
maintained, sponsored or contributed to by Seller (other than routine
administrative procedures) in which any of the employees or their dependents
participate (each an “Employee  Plan”), each Employee Plan has been operated and
administered in all material respects in accordance with its terms and
applicable law and administrative or governmental rules and regulations,
including ERISA and the Code, except to the extent any noncompliance would not
reasonably be expected to result in any liability imposed upon
Purchaser.  Neither Seller nor any ERISA Affiliate has any outstanding liability
or could reasonably be expected to incur liability under Section 430(k) of the
Code and/or Title IV of ERISA (other than for the payment of Pension Benefit
Guaranty Corporation premiums in the ordinary course).

 

(ii)        Each Employee Plan which is intended to be “qualified” within the
meaning of Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service and, to Seller’s Knowledge, no event
has occurred and no condition exists which would reasonably be expected to
result in the revocation of any such determination.

 

(iii)       Seller does not contribute to, is not required to contribute or has
never contributed to, any multiemployer plan as defined in Section 4001(a) of
ERISA or an employee benefit plan subject to Title IV of ERISA.  No Employee
Plan is subject to Title IV of ERISA or the minimum funding requirements of
Section 412 of the Code or Section 302 of ERISA.

 





-14-

--------------------------------------------------------------------------------

 



(p)        Material Agreements.  Schedule 4.2(p) lists the following written
agreements (the “Material Agreements”) to which Seller or, with respect to the
Seller Business, the Holding Corporation is a party and has any continuing
rights or obligations or by which Seller or any of the Acquired Assets is or may
become bound: (i) any such agreement for the provision to any Client  of Seller
Business in excess of $10,000; (ii) any such agreement which provides for the
sharing of commissions, including, without limitation, with any third-party or
any Affiliate, or which requires Seller or the Holding Corporation (in
connection with Seller Business) to guarantee any amount or make a minimum
payment; (iii) any such agreement (or group of related agreements) with any
insurance carrier, broker or agency relating to the provision of Seller
Business; (iv) any such agreement involving the acquisition or disposition of
material assets relating to Seller Business; (v) any such agreement (or group of
related agreements) under which indebtedness for borrowed money has been
created, incurred, assumed, or guaranteed, or under which a Security Interest is
imposed on any of Seller’s assets, tangible or intangible; (vi) any employment
or other independent consulting agreement with Producers; (vii) any such
agreement forming a partnership or joint venture; (viii) any such agreement
which requires any Seller Party, or any employee of Seller, to maintain the
confidentiality of Confidential Information, or to refrain from competing with,
or soliciting or accepting business from the clients or customers of, a Person
other than Seller; (ix) any such agreement for the license of software
applications listed on Schedule 4.2(g); and (x) any other such agreement
providing for payments to or from Seller in excess of $10,000.  Except as set
forth in Schedule 4.2(p), the Seller Parties have made available or furnished to
Purchaser a true and complete copy of each Material Agreement described in
Schedule 4.2(p).  With respect to each Material Agreement described in Schedule
4.2(p):  (1) the agreement is the legal, valid, binding, enforceable obligation
of the applicable Seller Party and, to the Knowledge of such Seller Party, the
other party thereto and is in full force and effect in all material respects and
has not been terminated, cancelled, amended or supplemented in any manner since
being made available or furnished to Purchaser, subject to bankruptcy and
equitable remedies exceptions; (2) the applicable Seller Party has duly
performed in all materials respects all of its obligations to the extent such
obligations to perform have accrued; (3)(A) neither the applicable Seller Party
nor, to the Knowledge of such Seller Party, any other party thereto is in
material breach or default thereof, and (B) no event has occurred which, with
notice or lapse of time, would constitute a material breach or default of, or
permit termination, modification, or acceleration under, the Material Agreement;
(4) to Seller’s Knowledge, there are no disputes with respect to the Material
Agreement; and (5) except as set forth in Schedule 4.2(p), the Material
Agreement is assignable by such Seller Party to Purchaser without the consent or
approval of any other party.  There exist no oral agreements that are material
to the Seller Business or Acquired Assets.

 

(q)        Transactions with Affiliates.  Except as set forth on Schedule
4.2(q), no officer, director, shareholder, member, unitholder or owner of
Seller, or any spouse, sibling, child or parent of any such officer, director,
shareholder, unitholder or owner, or any entity in which any such Person or
individual owns any interest, is a party to any contract, agreement, arrangement
or transaction with Seller (other than insurance contracts and service
arrangements entered into in the Ordinary Course of Business and with respect to
arm’s-length remuneration for services rendered as a director, officer or
employee of Seller) or has any ownership interest in any of the Acquired Assets.

 





-15-

--------------------------------------------------------------------------------

 



(r)        Underwriting Risk.  No Seller Party owns, or has any investment or
interest in, any captive insurance company or insurance carrier or
underwriter.  No Seller Party is a party to any agreements, arrangements or
understandings which would require such Seller Party to assume any underwriting
risk. 

 

(s)        Producers.

 

(i)        Schedule 4.2(s) is a list of all employees and independent
contractors who are responsible for sales or business development of the Seller
Business (the “Producers”). For avoidance of doubt, “Producer”, as defined
herein, includes account executives that are responsible for business
development and serve as the principal contact with any Client Account.  Except
as set forth on Schedule 4.2(s) each Producer of Seller is a party to a contract
that is in full force and effect and each such contract contains restrictive
covenants regarding maintaining Seller’s confidentiality and
non-solicitation/non-acceptance of Seller Client Accounts post-termination of
employment.

 

(ii)        During the 24-month period preceding the date of this Agreement, (A)
to Seller’s Knowledge, neither Seller nor, solely in respect of the Seller
Business, any of its Affiliates have hired any employee or independent
contractor in violation of any restrictive covenant, non-compete agreement or
non-solicitation agreement to which such employee or independent contractor is a
party and (B) no Person has made an allegation or asserted a claim that any
Seller Party has hired any employee or independent contractor in violation of
any such restrictive covenant, non-compete agreement or non-solicitation
agreement.

 

(t)        Licenses.  Seller and its Producers possess all insurance and other
material licenses and sublicenses, permits and other authorizations and
approvals issued by regulatory and other governmental agencies and
instrumentalities that are necessary for Seller to conduct Seller Business as
presently conducted.  Schedule 4.2(t) sets forth all such licenses and
sublicenses held by Seller and its Producers.  Such licenses and sublicenses of
Seller and its Producers are in good standing, and, to Seller’s Knowledge, there
are no disciplinary proceedings or investigations pending or threatened against
any of Seller’s employees or Producers.  To the Knowledge of Seller, there has
been no occurrence or set of circumstances that may give rise to any such
disciplinary proceeding or investigation.

 

(u)        Low-Rated Carrier.  Except as set forth on Schedule 4.2(u), Seller
has placed no property and casualty insurance contracts, coverages or other
business with insurance carriers or other underwriters having an “AM Best”
rating below “A-” (“Low-Rated Carrier”) since May 1, 2015.  Seller has, to the
Knowledge of Seller and the Holding Corporation, (i) disclosed the AM Best
rating of such Low-Rated Carrier to the insured and (ii) received from each such
insured a written acknowledgment of such rating and a waiver from responsibility
for any liability in connection with or resulting from the financial condition
of such Low-Rated Carrier.

 

(v)        Premium Trust Funds.  Seller is and has been in compliance with the
Premium Trust Fund Laws.  As of the Closing Date, Seller’s Insurance Premium
Assets exceed its Insurance Premium Liabilities (including premium accounts
payable to insurance carriers).





-16-

--------------------------------------------------------------------------------

 



(w)        Performance Agreements.  There are no guarantees of performance at
pre-defined service levels under any agreements relating to Client Accounts.

 

(x)        Appointments.

 

(i)        Seller and its Producers have an appointment to act as an agent for
each insurance company from which such an appointment is used to conduct Seller
Business; each such appointment is valid and binding in accordance with its
terms on the parties thereto; and, and to Seller’s Knowledge, no grounds exist
that would reasonably be expected to result in any such appointment being
revoked, limited, rescinded or terminated.  None of Seller nor any of its
Producers are a party to any agreement (oral or written) which prevents it from
doing business with any insurance company, agent, or broker.  None of Seller nor
any of its Producers have bound, or committed to bind, any insurance coverage
for any liability, risk, cost, or expense, or in any amount of liability, risk,
cost, or expense, or upon any terms or conditions, which exceeds its binding
authority in any respect.  None of Seller nor any of its Producers are in
default under any of its material obligations to any insurance company, agent or
broker through which it places insurance.  Schedule 4.2(x) is a true and
complete schedule of (i) each insurance company, agent and broker through which
Seller and its Producers have placed insurance in 2015 and 2016 for those ten
(10) companies, agents or brokers through which Seller and its Producers placed
the largest premium volume, setting forth the name of each such company, agent
or broker and the total gross premiums written by each such company, agent or
broker during the applicable period; and (ii) each insurance company which paid
$1,000 or more of contingent commissions to Seller or its Producers in either of
such periods, setting forth the name of each such insurance company and the
amount of the contingent commissions paid to the applicable Seller.

 

(ii)        Seller has delivered to or made available for inspection by
Purchaser true and complete copies of the appointments and agreements (or, in
the case of any insurance company, agent or broker with which Seller has no
written agreement, a true and complete written description of the arrangement
between such entity and Seller) currently in effect between Seller or its
Producers and each insurance company, agent and broker listed in Schedule 4.2(x)
and each such appointment agreement or written description materially sets forth
the terms and provisions of the agreement between Seller or its Producers and
such insurance company, agent or broker as currently in effect.

 

(y)        [reserved]

 

(z)        Disclosure Controls and Procedures.  Seller has established and
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15 promulgated under the Exchange Act, regardless of whether the Company is
subject to the Exchange Act) that are designed to ensure that material
information relating to Seller and its business is made known to Seller’s chief
executive officer and its chief financial officer by others within Seller, and
such disclosure controls and procedures are effective in all material respects
to perform the functions for which they were established.  Seller maintains a
system of internal accounting controls adequate to ensure that Seller maintains
no off-the-books accounts and that Seller’s assets are used only in accordance
with the Company’s management directives.  Since January 1, 2015, neither
Seller’s board of directors nor any committee thereof has received written
notice of: (i)





-17-

--------------------------------------------------------------------------------

 



any material deficiencies in the design or operation of internal controls
effecting Seller’s ability to record, process, summarize and report financial
data; or (ii) any fraud, whether or not material, that involves management or
other employees who have a role in Seller’s internal controls.  No material
weaknesses in internal controls have been identified by Seller; and there have
been no significant changes in internal controls or other factors, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

 

(aa)        Brokers, Finders and Agents.  No Seller Party has any liability or
obligation to pay any fees or commissions to any broker, finder, advisor or
agent with respect to the transactions contemplated hereunder for which
Purchaser may become liable.

 

(bb)      In-Force Business.  The annualized in-force revenue of Seller, as of
the Closing Date, exceeds $3,886,000.

 

ARTICLE 5.        CLOSING. 

5.1        Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on the date hereof, effective as of
11:59 p.m. (the "Effective Time") on such date (the “Closing Date”), via the
electronic exchange of counterpart signature pages, and the delivery of the
original documents shall be made promptly following the Closing Date. 

 

5.2        Seller Party Deliverables.  At the Closing and as a condition to
Closing, the Seller Parties shall deliver:

 

(a)        Evidence that the Manager and/or Board of Directors of Seller and the
Board of Directors of the Holding Corporation have taken all necessary action
required to authorize the execution and performance of this Agreement and all
other documents, agreements and transactions contemplated under this Agreement.

 

(b)        A certificate dated as of a recent date from the Secretary of State
of the State of West Virginia and, to the effect that Seller validly exists and
is in good standing in such jurisdiction.

 

(c)        Evidence of the authority and incumbency of the persons acting on
behalf of Seller in connection with the execution of this Agreement and any
document delivered pursuant to this Agreement.

 

(d)        A bill of sale in the form of Exhibit B executed by Seller.

 

(e)        Employment agreements for Producers, each in form and substance
reasonably acceptable to Purchaser, with the individuals listed on Exhibit C
(the “Producer Employment Agreements”).

 

(f)        Confidentiality & Non-Solicitation Agreements for staff, each
substantially in the form of Exhibit E, with the individuals listed on Exhibit D
(the “Confidentiality Agreements”), executed by such individuals.





-18-

--------------------------------------------------------------------------------

 



(g)        Evidence of a three (3) year errors and omissions tail policy with a
deductible and policy limit consistent with Seller’s prior policy. 

 

(h)        An Assignment and Assumption Agreement, in the form of Exhibit F (the
"Assignment and Assumption Agreement"), executed by Seller.

 

(i)        Copies of all consents, approvals and waivers necessary to assign the
contracts listed on Schedule 4.2(p).

 

(j)        Evidence that all Security Interests other than Permitted Security
Interests relating to the Acquired Assets have been released.

 

(k)        (i) A certification of non-foreign status for Seller dated as of the
Closing Date and complying with the requirements of Treasury Regulation Section
1.1445-2(b)(2) and (ii) all clearance certificates or similar documents which
are available from any governmental authority in order to relieve Purchaser of
(A) any obligation to withhold any portion of the Purchase Price or (B) any
liability for Taxes (determined without regard to the provisions of this
Agreement assigning responsibility therefor) for which relief is available by
reason of the filing of an appropriate certificate.

 

(m)        An executive employment agreement, in the form attached hereto as
Exhibit G (the “Executive Employment Agreement”), executed by Randy Cober.

 

(n)        An employment agreement, in the form attached hereto as Exhibit H
(the “Juskowich Employment Agreement”), executed by Kenneth Juskowich.

 

(o)        An Assignment and Assumption of Lease, in form and substance
reasonably satisfactory to Purchaser and Seller, with respect to the offices
located at 48 Donley Street, Morgantown, West Virginia (the "Lease Assignment"),
including any necessary lessor consents, executed by Seller.

 

(p)        A Sublease, for a period of two months and otherwise in form and
substance reasonably satisfactory to Purchaser and Seller with respect to the
offices located at 300 Wharton Circle, Triadelphia, West Virginia  (the "Wharton
Circle Sublease"), including any necessary lessor consents, executed by Seller.

 

(q)        A transition services agreement, in the form attached hereto as
Exhibit I (the “Transition Services Agreement”), executed by Seller.

 

All actions to be taken by the Seller Parties in connection with the
consummation of the transactions contemplated hereby and all certificates,
instruments, and other documents reasonably required to effect the transactions
contemplated hereby, will be reasonably satisfactory in form and substance to
Purchaser.  Purchaser may waive any condition specified in this Section 5.2.





-19-

--------------------------------------------------------------------------------

 



5.3        Purchaser Deliverables.  At the Closing and as a condition to
Closing, Purchaser shall deliver the following:

 

(a)        The Closing Consideration.

 

(b)        Evidence of the authority and incumbency of the persons acting on
behalf of Purchaser in connection with the execution of this Agreement and any
document delivered pursuant to this Agreement.

 

(c)        The Producer Employment Agreements, each executed by Purchaser.

 

(d)        The Confidentiality Agreements, each executed by Purchaser.

 

(e)        The Assignment and Assumption Agreement, executed by Purchaser.

 

(f)        The Executive Employment Agreement, executed by Purchaser.

 

(g)        The Juskowich Employment Agreement, executed by Purchaser.

 

(h)         The Lease Assignment, executed by Purchaser.

 

(i)        The Wharton Circle Sublease, executed by Purchaser.

 

(j)        The Transition Services Agreement, executed by Purchaser.

 

(k)        Evidence that Purchaser has offered employment effective as of the
day after the Closing Date to all persons listed on Exhibit C.

 

All actions to be taken by Purchaser in connection with consummation of the
transactions contemplated hereby, and all certificates, instruments, and other
documents or evidence required to effect the transactions contemplated hereby,
will be reasonably satisfactory in form and substance to Seller.  Seller may
waive any condition specified in this Section 5.3.

 

ARTICLE 6.        INDEMNIFICATION

 

6.1        Survival.

 

(a)        All of the representations and warranties of the Parties set forth in
this Agreement shall survive the Closing for eighteen (18) months following the
Closing Date; provided, however, that  the representations and warranties
contained in Sections 3.1(a),  (b) and (e),  Sections 4.1(a) and (b) and
Sections ‎4.2(a),  (b),  (e) and (aa) shall survive the Closing indefinitely
(collectively, the “Fundamental Representations”), and (ii) the representations
and warranties contained in Section ‎4.2(i) shall survive the Closing until
three months following the expiration of the statute of limitations applicable
to matters covered thereby.  Notwithstanding the preceding sentence, any
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to



-20-

--------------------------------------------------------------------------------

 



the preceding sentence if written notice of the inaccuracy or breach thereof
giving rise to such right of indemnity has been given to the party against whom
such indemnification may be sought prior to such time.

(b)        Any covenant or agreement of any party hereto that is to be performed
after the Closing Date shall survive the Closing indefinitely or, if sooner, for
the time period provided in this Agreement with respect to such covenant or
agreement. 

 

6.2         Indemnification by Purchaser.  Purchaser shall defend, indemnify and
hold the Seller Parties and their Affiliates and their respective directors,
officers, shareholders, members and employees (the “Seller Indemnitees”), and
each of them, harmless from any Adverse Consequences resulting from or arising
out of (a) any inaccurate representation or warranty made by Purchaser in this
Agreement, (b) any breach or default in the performance of any of the covenants
or agreements made by Purchaser in this Agreement, (c) any claim, action or
cause of action or other liability arising out of or resulting from or relating
to the Assumed Liabilities, and/or (d) Purchaser’s ownership and operation of
the Seller Business and/or Acquired Assets after the Closing Date solely to the
extent that such Adverse Consequences arise and relate to a period after the
Effective Time. 

 

6.3        Indemnification by Seller Parties.  Subject to the conditions and
limitations set forth in this Article 6, the Seller Parties shall defend,
indemnify and hold Purchaser and the other USI Companies and their respective
directors, officers, shareholders, members and employees (the “Purchaser
Indemnitees”) harmless from any Adverse Consequences resulting from or otherwise
arising out of (a)(i) any inaccurate representation or warranty made by the
Seller Parties, or either of them, in this Agreement, (ii) any breach or default
in the performance of any of the covenants or agreements made by the Seller
Parties, or either of them, in this Agreement, and (iii) any claim, action or
cause of action or other liability arising out of or resulting from or relating
to the Excluded Liabilities, (b) Seller’s ownership and operation of the Seller
Business and/or Acquired Assets on or prior to the Closing Date, and/or (c)
Seller’s ownership and operation of its title insurance business prior to, on or
after the Closing Date.

 

6.4        Indemnification Matters.

 

(a)        The representations and warranties of the Seller Parties contained in
Article 4, and the covenants of the Seller Parties contained herein, are joint
and several obligations.  Accordingly, each Seller Party will be responsible, to
the extent provided hereunder and without duplication, for the entirety of any
Adverse Consequences suffered by any Purchaser Indemnitee thereof as a result of
a breach by any Seller Party of any such representation and warranty.

 

(b)        Without limiting any statutory, equitable or common law remedy that
Purchaser may have for a breach of this Agreement by any Seller Party, Purchaser
shall have the right, but shall not be required to, satisfy any claim for
indemnification (as finally determined in accordance with and subject to the
terms and conditions contained in this Article 6) for any Adverse Consequences
resulting from, arising out of or otherwise relating to such breach by, upon
notice to Seller, setting off against the amount of the Earn-Out Payment, if
any, payable to Seller, on a dollar-for-dollar basis the amount of any Adverse
Consequences sustained by any Purchaser Indemnitee. 

 





-21-

--------------------------------------------------------------------------------

 



(c)        The Seller Parties specifically acknowledge and agree that monetary
damages will not be an adequate remedy for a breach of any of the Restrictive
Covenants, and that irreparable injury will result to Purchaser and/or the other
USI Companies and their respective successors in interest in the event of any
such breach.  Accordingly, the Seller Parties agree that Purchaser or such other
USI Company (as applicable) shall be entitled to equitable relief in any court
of competent jurisdiction, including, without limitation, a temporary or
permanent injunction, restraining and enjoining such Party, or any Person with
which such Party is associated or by which such Party is employed, from further
violations of such provisions, without the posting of any security in connection
therewith.

 

(d)        Notwithstanding anything contained herein to the contrary,

 

(i)        with respect solely to breaches of the representations and warranties
contained in Article 3 or Article 4 (excluding the Fundamental Representations)
as provided for pursuant to Sections 6.2(a) and 6.3(a)(i), the aggregate
liability of either Purchaser or the Seller Parties, absent fraud, for
indemnification pursuant to Sections 6.2(a) or 6.3(a)(i) (as applicable) hereof,
shall not exceed twenty percent (20%) of the Closing Consideration.  For the
avoidance of doubt, the limitation contained in this Section 6.4(d) will not
apply to claims for indemnification under Sections 6.2(b),  6.2(c) or 6.2(d) or
Sections 6.3(a)(iii),  6.3(b) or 6.3(c), and

 

(ii)        other than in the case of fraud, the aggregate liability of the
Seller Parties for indemnification pursuant to Section 6.3(a)(ii) and Section
6.3(a)(i) with respect to Fundamental Representations, shall not exceed the
Closing Consideration. 

 

(e)        Notwithstanding anything contained herein to the contrary and with
respect solely to breaches of the representations and warranties contained in
Article 3 or Article 4 (excluding the Fundamental Representations) as provided
for pursuant to Sections 6.2(a) and 6.3(a)(i), an Indemnifying Party shall not
be liable for any Adverse Consequences sustained by the Indemnitee unless and
until the aggregate amount of all Adverse Consequences sustained by the
Indemnitee exceeds $50,000 (the “Deductible”), in which event the Indemnifying
Party shall provide indemnification hereunder in respect of all such
indemnifiable Adverse Consequences in excess of the Deductible. For the
avoidance of doubt, the limitation contained in this Section 6.4(e) will not
apply to claims for indemnification under Sections 6.2(b),  6.2(c) or 6.2(d) or
Sections 6.3(a)(ii),  6.3(a)(iii),  6.3(b) or 6.3(c).  Notwithstanding anything
in this Agreement to the contrary, for purposes of the Parties’ indemnification
obligations under this Article 6, all of the representations and warranties set
forth in this Agreement or any certificate or schedule that are qualified as to
“material,” “materiality,” “material respects,” or words of similar import or
effect shall be deemed to have been made without any such qualification for
purposes of determining (i) whether a breach of any such representation or
warranty has occurred and (ii) the amount of Adverse Consequences resulting
from, arising out of or relating to any such breach of representation or
warranty.

 

(f)        If the Indemnitee receives any payment from an Indemnifying Party in
respect of any Adverse Consequences and the Indemnitee could have recovered all
or a part of such





-22-

--------------------------------------------------------------------------------

 



Adverse Consequences from a third party based on the underlying claim asserted
against the Indemnitee, the Indemnitee shall assign such of its rights to
proceed against such third party as are necessary to permit the Indemnifying
Party to recover from such third party the amount of such indemnification
payment; provided, however, that, notwithstanding the foregoing, Purchaser shall
have no obligation to assign any rights to an Indemnifying Party with respect to
any third parties with which Purchaser maintains a business relationships
(including, but not limited to, clients, carriers or employees).

 

(g)        Notwithstanding the fact that any party may have the right to assert
claims for indemnification under or in respect of more than one provision of
this Agreement or another agreement entered into in connection herewith in
respect of any fact, event, condition or circumstance, no Indemnitee shall be
entitled to recover the amount of any Adverse Consequences suffered by such
Indemnitee more than once under all such agreements in respect of such fact,
event, condition or circumstance.

 

(h)        Except as contemplated by Section 6.4(c) and Article 9, the Parties
agree that, from and after the Closing, the sole and exclusive remedies of the
Parties for any Adverse Consequences based upon, arising out of or otherwise in
respect of the matters set forth in this Agreement (including representations,
warranties, covenants and agreements) and the transactions contemplated hereby,
whether based in contract or tort, are the indemnification and reimbursement
obligations of the Parties set forth in this Article 6.   

 

6.5        Matters Involving Third Parties.

 

(a)        If any Seller Indemnitees or Purchaser Indemnitees (an “Indemnitee”)
entitled to seek indemnification under this Article 6 receives notice of the
assertion, commencement or institution of a claim, suit, action or proceeding,
or the imposition of a penalty or assessment by a third party that is not an
Indemnitee (a “Third-Party Claim”), and the Indemnitee intends to seek
indemnification hereunder for such Third-Party Claim, then the Indemnitee shall
promptly provide the party against whom such indemnification may be sought (the
“Indemnifying Party”) with written notice of such Third-Party Claim (including
any written demand, complaint, petition, summons or similar document relating
thereto that is then in the Indemnitee’s possession), but in any event not later
than 30 calendar days after receipt of notice of such Third-Party Claim.  Any
delay in providing, or the failure to provide such notification, shall not
affect the right of the Indemnitee to indemnification hereunder except in the
event that such delay or failure extends past the applicable survival expiration
date set forth in Section ‎6.1, or to the extent that the Indemnifying Party is
materially prejudiced by the delay or failure.

 

(b)        In connection with any Third-Party Claim, the Indemnifying Party may
elect, by written notice to the Indemnitee, to assume and control, at its sole
expense, the defense of any such Third-Party Claim, and shall, at its sole
expense, retain counsel (reasonably satisfactory to the Indemnitee) in
connection therewith; provided, however, that the Indemnifying Party will not
have such right:

 

(i)        unless the Indemnifying Party has acknowledged in writing, within 20
days following the Indemnifying Party’s receipt of notice of the Third Party
Claim, to such





-23-

--------------------------------------------------------------------------------

 



Indemnitee the election of the Indemnifying Party to assume the defense of the
Third Party Claim;

 

(ii)        unless the Indemnifying Party has provided to such Indemnitee
reasonable evidence that the Indemnifying Party has sufficient financial
resources to defend such Third-Party Claim;

 

(iii)        if the applicable Indemnitee reasonably and in good faith believes
that such Third-Party Claim would be reasonably detrimental to the reputation,
relations with insurance carriers, brokers, Clients or suppliers, or business of
the Indemnitee or any of its Affiliates and such Third Party Claim involves
relief other than monetary damages;

 

(iv)        if such Third-Party Claim involves criminal allegations; or

 

(v)        if outside counsel reasonably acceptable to the Parties advises the
Indemnifying Party and the Indemnitee in writing that there are actual,
unresolvable conflicting interests between the Indemnifying Party and the
Indemnitee with respect to the Third-Party Claim.

 

(c)        After the assumption of such defense by the Indemnifying Party, the
Indemnifying Party shall not be responsible for the payment of legal fees or
expenses incurred thereafter by the Indemnitee (who may, however, continue to
participate in, but not control, the defense of such Third-Party Claim with
separate counsel and at its own expense other than as provided in Section
‎6.5(b)).

 

(d)        In the event that the Indemnifying Party shall assume the defense of
the Third-Party Claim, it shall not settle or compromise such Third-Party Claim
unless either (i) the Indemnitee gives its prior written consent, which consent
shall not be unreasonably conditioned, withheld or delayed, or (ii) the terms of
settlement or compromise of such Third-Party Claim provide that the Indemnitee
shall have no responsibility for the discharge of any settlement amount and
impose no other obligations or duties on the Indemnitee (including any admission
of culpability), and the settlement or compromise discharges all claims against
the Indemnitee with respect to such Third-Party Claim.  The Indemnitee shall
cooperate with the defense of any such Third-Party Claim and shall provide such
personnel, technical support and access to information as may be reasonably
requested by the Indemnifying Party in connection with such defense.

 

(e)        If the Indemnifying Party does not or does not have the right to
undertake the defense, compromise or settlement of a Third-Party Claim in
accordance with Section ‎6.5(b), the Indemnitee will have the right to control
the defense or settlement of such Third-Party Claim with counsel of its choosing
(reasonably satisfactory to the Indemnifying Party) but shall not settle or
compromise such Third Party Claim without the consent of the Indemnifying Party
(such consent not to be unreasonably withheld, delayed or conditioned).  The
Indemnifying Party will be entitled to participate in, but not control, the
defense of any Third-Party Claim with separate counsel and at its own
expense.  The Indemnifying Party shall cooperate with the defense of any such
Third-Party Claim and shall provide such personnel, technical support and





-24-

--------------------------------------------------------------------------------

 



access to information as may be reasonably requested by the Indemnitee in
connection with such defense.

 

6.6        Notice of, and Procedures in respect of, Direct Claims. 

 

(a)        Any claim for indemnification of Adverse Consequences under this
Article 6 that is not a Third-Party Claim (a “Direct Claim”) by an Indemnitee
shall be asserted by giving the Indemnifying Party prompt written notice
thereof; provided, however, that any delay in providing, or the failure to
provide such notification, shall not affect the right of the Indemnitee to
indemnification hereunder except in the event that such delay or failure extends
past the applicable survival expiration date set forth in Section ‎6.1, or to
the extent that the Indemnifying Party is materially prejudiced by the delay or
failure.  Such notice shall describe the Direct Claim in reasonable detail,
including (to the extent practicable) copies of any written evidence thereof and
indicate the estimated amount of Adverse Consequences, if reasonably
practicable, that has been sustained by the Indemnitee. 

 

(b)        The Indemnifying Party will have a period of thirty (30) calendar
days following receipt of the Indemnitee's written notice of a Direct Claim
within which to dispute in writing its liability with respect thereto or the
amount thereof.  If the Indemnifying Party does not timely so respond within
such 30-day period, the Indemnifying Party will be deemed to have accepted the
liability under such Direct Claim, in which event the Indemnified Party will be
free to pursue such remedies as may be available to the Indemnified Party
pursuant to, and on the terms and subject to the provisions of, this Article
6.  If the Indemnifying Party does so respond within such 30-day period, then
the Indemnifying Party and the Indemnitee shall resolve such dispute first by
negotiation among the Parties and then, to the extent not so resolved by
negotiation, in accordance with Article 15.

 

ARTICLE 7.        POST-CLOSING COVENANTS

 

7.1        Cooperation.  Purchaser and Seller shall cooperate with each other to
facilitate the orderly transfer of the Acquired Assets and Seller Business to
Purchaser, including but not limited to, certifying, executing or transferring
all necessary documents and information to Purchaser as may be reasonably
required by Purchaser. After the Closing, each of the Parties agrees to give
access to the other and to provide and/or execute such documents as may be
reasonably requested by the other in order to consummate the transactions
contemplated hereby and hereunder. 

 

7.2        Post Closing Payments; Bank Accounts.  If, and to the extent that,
after the Closing Date, any of the Seller Parties receive any payments for any
Accounts Receivable or with respect to any other Acquired Assets (including,
without limitation, any such payment that is made into the accounts of Seller
with any bank, broker, or other depository institution (the “Bank Accounts”)),
the Seller Parties promptly will: (i) pay to Purchaser such amounts; and
(ii) provide Purchaser with any documents received with such payments.  Any such
amounts received by the Seller Parties will be held in trust for Purchaser.  Any
cash (including, without limitation, any cash with respect to Accounts
Receivable or any of the other Acquired Assets) paid or deposited into the





-25-

--------------------------------------------------------------------------------

 



Bank Accounts by or on behalf of Purchaser is and will remain property of
Purchaser and will be held in trust for the benefit of Purchaser. 

 

7.3        Employee Matters. 

(a)        As of the Closing, Purchaser shall have offered employment effective
as of the day after the Closing Date to all persons listed on Exhibit C on such
terms and conditions of employment as Purchaser shall have determined.  All such
employees accepting said offer of employment shall be referred to herein as
“Transferred Employees”.  For the avoidance of doubt, Purchaser will not offer
employment to any member of Seller’s title insurance staff.

(b)        Purchaser will credit the Transferred Employees with service for time
employed by Seller for purposes of (i) vesting for and eligibility to
participate in any “employee benefit plan” within the meaning of Section 3(3) of
ERISA maintained by Purchaser in which the Transferred Employees are eligible to
participate, but not for purposes of benefit accruals; (ii) any waiting periods,
eligibility or pre-existing condition limitations for any health and welfare
plan of Purchaser; and (iii) eligibility and benefit computation for paid time
off plans of Purchaser.

(c)        Seller shall retain all liabilities and obligations (i) arising from
or relating to the employment of any Transferred Employees for periods on or
prior to the Closing Date, (ii) arising from or relating to the employment of
any employees of Seller or any of their Affiliates who do not become Transferred
Employees, whether such liabilities and obligations arise on, prior to or after
the Closing Date and (iii) under or relating to any Employee Plan or any other
employee benefit plan, program or arrangement of Seller or any ERISA Affiliate
(as such term is defined in ERISA) of Seller.

(d)        Purchaser shall be solely liable for all obligations (i) arising from
or relating to the employment of any Transferred Employees for periods after the
Closing Date, and (ii) under or relating to any Employee Plan or any other
employee benefit plan, program or arrangement of Purchaser or any ERISA
Affiliate (as such term is defined in ERISA) of Purchaser.  

(e)        No provision in this Section 7.3 shall (i) create any third-party
beneficiary or other rights in any employee or former employee (including any
beneficiary or dependent thereof) of Seller or any other Person other than the
Parties hereto and their respective successors and permitted assigns, (ii)
create any rights to continued employment with Purchaser or any USI Company or
(iii) constitute or be deemed to constitute an amendment to any employee benefit
plan sponsored or maintained by Purchaser or any USI Company.

7.4        Post-Closing Arrangements.  For a period of five (5) years following
the Closing Date, but subject to Section 7.6, (i) the Holding Corporation agrees
to, and agrees to cause its Affiliates to, name Purchaser (or one of its
Affiliates) as broker of record on all insurance policies of Seller included in
the 2016 LTM Revenue except for any bank-owned life insurance policies, and (ii)
the Holding Corporation agrees that it will not, and it will cause its
Affiliates to not, terminate or materially reduce their respective business
relationships with Purchaser or its Affiliates in favor of any other insurance
broker.  For all other lines of insurance of the Holding Corporation being
serviced at Closing by insurance brokers other than Purchaser or any of its
Affiliates (other than





-26-

--------------------------------------------------------------------------------

 



any bank-owned life insurance policies), the Holding Corporation will, prior to
each renewal thereof, permit Purchaser (or one of its Affiliates) to present a
proposal to the Holding Corporation for such other lines of
insurance.  Notwithstanding anything in this Section 7.4 to the contrary, no
Acquiror of the Holding Corporation (either through merger or by acquiring
substantially all of the assets of the Holding Corporation) shall be subject to
or bound by the obligations set forth in this Section 7.4 following the
consummation of an Acquisition Transaction; provided that such Acquiror of the
Holding Corporation pays Purchaser an amount equal to the product of the (i) the
aggregate revenue of Purchaser with respect to all lines of insurance serviced
by Purchaser pursuant to this Section 7.4 for the twelve (12) month period
ending as of the date when the Acquisition Transaction is consummated multiplied
by (ii) 2.3, no later than the date when the Acquisition Transaction is
consummated.

 

7.5        Office Equipment.  Following Closing, until the earlier of ninety
(90) days after the Closing Date or the date that is thirty (30) days after
receipt by Seller of written notice by Purchaser, (i) the Seller Parties shall
make available for Purchaser's reasonable use in connection with the Seller
Business the office equipment and other personal property specified on Schedule
7.5 (the “Office Equipment”), and (ii) Purchaser shall, as consideration for
such use, pay to or as directed by Seller in advance a monthly cash payment in
the amount set forth in the Transition Services Agreement.

 

7.6        Rate Verification.  For a period of five (5) years following the
Closing Date, Purchaser (or its Affiliates) shall conduct annual market checks
to verify the competitiveness of the Holding Corporation rates related to
insurer placements, the results of which will be promptly shared by Purchaser
with the Holding Corporation.  To the extent that the Holding Corporation
reasonably determines, based on such market checks that the pricing offered to
the Holding Corporation (and its Affiliates) on any insurance policies otherwise
subject to Section 7.4 is not competitive with pricing available from other
insurance brokers (such rates, “Competitive Rates”), the Holding Corporation (or
its applicable Affiliate) shall, notwithstanding Section 7.4 to the contrary, be
permitted to move such policies to such other insurance brokers; {provided,
however, that the Holding Corporation may not exercise the rights contemplated
in this Section without first (i) providing Purchaser with written notice of the
insurance policies that are not competitive with the applicable Competitive
Rates and setting out the differences between the rates quoted by Purchaser and
the Competitive Rates and (ii) providing Purchaser with an opportunity within a
thirty (30) day period after the receipt of such written notice to obtain
reasonably competitive rates. 

 

ARTICLE 8.        TAXES

 

8.1        (a)        Tax Returns.  The Parties acknowledge and agree that the
Seller Parties shall be responsible for and shall prepare all Tax Returns of
Seller for all periods ending before, on, or after the Closing Date, and
Purchaser shall be responsible for and shall prepare the Tax Returns of
Purchaser for all periods ending before, on, or after the Closing Date.

 

(b)        Indemnification of Tax Claims.  Any other provision of this Agreement
notwithstanding:  (i) each Seller Party shall jointly and severally indemnify
the USI Companies and hold them harmless from and against any loss, claim,
liability, expense, or other damage





-27-

--------------------------------------------------------------------------------

 



attributable to (A) Taxes (or the non-payment thereof) of Seller for all taxable
periods ending before, on or after the Closing Date or (B) any Taxes relating to
the ownership or operation of the Acquired Assets for the taxable periods (or
portions thereof) ending on or before the Closing Date; (ii) the covenants set
forth in this Article 8 shall survive for a period of sixty (60) days following
the expiration of the applicable statute of limitations; and (iii) any
indemnification amounts owed by each Seller Party or Purchaser pursuant to this
Section 8.1(b) are payable to the other on a dollar-for-dollar basis from dollar
one.

 

(c)        Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and recording, filing and other fees
(including any penalties and interest), incurred in connection with the
consummation of the sale of the Acquired Assets pursuant to this Agreement shall
be paid by the applicable Seller Party when due, and such Seller Party will, at
its own expense, file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees.

 

ARTICLE 9.        RESTRICTIVE COVENANTS.

 

9.1        The Seller Parties acknowledge and agree that substantial and
valuable assets are being transferred to Purchaser hereunder that include
Confidential Information, relationships with Clients and Active Prospective
Clients, and associated Goodwill of the Seller Parties, that the relationships
which Purchaser (including as a result of this transaction) has with its
employees and Producers are significant business relationships necessary for
Purchaser to continue to operate the business being acquired hereunder and the
Acquired Assets, and that Purchaser, as a result of this transaction, shall be
engaged in providing Seller Business throughout the Restricted Territory.  The
Seller Parties further acknowledge and agree that Purchaser and each of the
other USI Companies has a reasonable, necessary and legitimate business interest
in protecting the aforesaid assets and relationships and businesses, and that
the covenants set forth below are reasonable and necessary in order to protect
these legitimate business interests.  The Seller Parties further acknowledge and
agree that the payment of the Purchase Price shall constitute, among other
things, full consideration for such covenants, and the associated Goodwill
included in the Acquired Assets. In addition, the Seller Parties acknowledge and
agree that monetary damages will not be an adequate remedy for any material
breach of any of the Restrictive Covenants and that irreparable injury may
result to Purchaser and/or the other USI Companies, or their successors in
interest.  (Reference is made to Section 6.4(c) hereof relating to the rights of
the USI Companies to equitable relief for any breach of the Restrictive
Covenants.)  Accordingly, from and after the Closing, each Seller Party agrees
to the following restrictions; provided, however, each Seller Party agrees to be
jointly and severally liable for any breach by any other Seller Party:

 

(a)        No Seller Party will, and no Seller Party will cause or permit any of
its Affiliates, successors or assigns to, directly or indirectly, use, or
willfully disclose to any Person, any Confidential Information of Seller,
Purchaser or any other USI Company, or any of the terms of this Agreement and
negotiations relating thereto, except (i) with the prior written consent of
Purchaser or another USI Company, as the case may be, (ii) to the extent
necessary to comply with any law or the valid order of a court of competent
jurisdiction, in which event such Seller





-28-

--------------------------------------------------------------------------------

 



Party shall notify Purchaser or such other USI Company, as the case may be, as
promptly as practicable (and, if possible, prior to the making of such
disclosure), or (iii) with respect to the terms of this Agreement and
negotiations relating thereto, to the Seller Parties’ professional advisors who
have a need to know such information, provided, however, that the Seller Parties
shall ensure that confidential treatment will be accorded to such disclosed
Confidential Information by their professional advisors and shall be liable for
any disclosure thereof by any such advisor.  In addition, each Seller Party will
use commercially reasonable efforts to prevent any such prohibited use or
disclosure by its directors, officers, employees, Producers or agents. 

 

(b)        No Seller Party will, and no Seller Party will cause or permit any of
its Affiliates, successors or assigns to, directly or indirectly, solicit the
provision of any Seller Business from, or provide, accept any offer to provide
or otherwise induce the termination or non-renewal of any Seller Business to,
any Client or Active Prospective Client.  Subject to Section 9.1(f), the
restrictions contained in this Section 9.1(b) shall terminate four (4) years
after the Closing Date. 

 

(c)        Each Seller Party will, and will cause its Affiliates, successors and
assigns to, refrain from Carrying on a Business, directly or indirectly, that
provides any Insurance Related Business within the Restricted
Territory.  Subject to Section 9.1(f), the restrictions contained in this
Section 9.1(c) shall terminate four (4) years after the Closing Date.  The term
“Carrying on a Business” shall mean to engage in any Insurance Related Business
including, without limitation, by way of solicitation of, or the acceptance of
any offer to provide Insurance Related Business to, any client (whether or not a
client of any Seller Party or any of the USI Companies), Client or Active
Prospective Client whether as a sole proprietor, partner, member of a limited
liability company, officer, director, employee, stockholder, consultant,
independent contractor or any other similar capacity of the foregoing.  It is
expressly agreed that the foregoing is not intended to restrict or prohibit, and
shall not restrict or prohibit, (a) the ownership by such Seller Party or its
Affiliates of stock or other securities of a publicly-held corporation in which
it does not possess beneficial ownership of more than five percent (5%) of the
voting stock of such corporation or participate in any management or advisory
capacity, or (b) the acquisition by any Seller Party or its Affiliates of any
banking institution owning any Insurance Related Business prior to the date of
such acquisition (provided that (A) the primary purpose of such acquisition is
not to circumvent this Section 9.3 and (B) less than thirty percent (30%) of the
revenues attributable to such acquired or acquiring business derive from
Insurance Related Business).  “Insurance Related Business” shall mean the
providing of insurance agency, brokerage and related services other than with
respect to either title insurance products and/or, to the extent sold or placed
through the wealth management operations of the Holding Corporation or its
Affiliates (other than Seller), life insurance products, including, without
limitation, (i) the sale or brokerage of employee benefit products and services
and other related consulting and administrative services, (ii) the sale or
brokerage of property and casualty products and services, risk management and
loss control services, third party administration, the analysis of loss
exposures and designs, loss reserves and rate reviews, self-insurance
consulting, reinsurance and excess stop loss (both specific and aggregate)
placement and the management of insurance programs, the management and oversight
of, and responsibility for, clients in the insurance brokerage industry, in each
case to the extent conducted by Seller in the Ordinary Course of Business
immediately prior to Closing.

 





-29-

--------------------------------------------------------------------------------

 



(d)        No Seller Party will, and no Seller Party will cause or permit any of
its Affiliates, successors or assigns to, directly or indirectly, solicit, hire,
employ, or otherwise retain the services, within the Restricted Territory, of
any employee or independent contractor of Purchaser or any other USI Company, or
otherwise induce any such employee or independent producer to terminate his
relationship, or to breach an employment agreement, with such company.  Subject
to Section 9.1(f), the restrictions contained in this subsection (d) shall
terminate four (4) years after the Closing Date.

 

(e)         The restrictions contained in this Article 9 shall not prevent the
Seller Parties or their Affiliates or their respective successors or assigns
from continuing to pursue and receive commissions on annuities and other
investment vehicles referred by such Persons to third parties that may or may
not require insurance agency licensure.

 

(f)        If any of the Seller Parties or any of their heirs, successors or
assigns (i) shall consolidate with or merge into any other corporation or entity
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger, (ii) shall sell a majority of its controlling equity
interests to any individual, corporation or other entity or (iii) shall transfer
a material portion of its properties and assets to any individual, corporation
or other entity (any of the aforementioned, an “Acquisition Transaction”, and
such acquiring or surviving party, together with its Affiliates, an “Acquiror”),
then, and in each such case, proper provisions shall be made so that the heirs,
successors and assigns of the Seller Parties or any of their heirs, successors
or assigns, as the case may be, shall assume all of the obligations set forth in
this Section 9.1.  The provisions of this Section 9.1 are intended to be for the
benefit of, and shall be enforceable by Purchaser.  Notwithstanding anything in
this Section 9.1 to the contrary, no Acquiror of the Holding Corporation (either
through merger or by acquiring substantially all of the assets of the Holding
Corporation) shall be subject to or bound by the obligations set forth in
Section 9.1(c) following the consummation of an Acquisition Transaction.

 

ARTICLE 10.        Amendment, Modification and Waiver

 

No amendment, modification or alteration of the terms or provisions of this
Agreement shall be binding unless the same shall be in writing and duly executed
by Purchaser and Seller; provided, however, that any of the terms or provisions
of this Agreement may be waived in writing at any time by the Party that is
entitled to the benefits of such waived terms or provisions.  No waiver of any
of the provisions of this Agreement shall be deemed to be, or shall constitute,
a waiver of any other provision hereof (whether or not similar).  No delay on
the part of any Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof.

 

ARTICLE 11.        ENTIRE AGREEMENT

 

This written document and all schedules and exhibits hereto expresses the entire
purchase agreement between the Parties with respect to the subject matter hereof
and supersedes any prior agreements or understandings concerning such subject
matter.  For the avoidance of doubt, the obligations of the Holding Corporation
and USI Insurance Services LLC under that certain





-30-

--------------------------------------------------------------------------------

 



Confidentiality Agreement dated as of May 11, 2016 (the “Confidentiality
Agreement”) shall survive the Closing, provided, however, that in the event of a
conflict between the terms of the Confidentiality Agreement and this Agreement,
the terms of this Agreement shall control.

 

ARTICLE 12.        THIRD-PARTY BENEFICIARIES 

 

Subject to Article 19, this Agreement is for the sole benefit of the Parties and
their permitted assigns and nothing herein expressed or implied shall give or be
construed to give any person, other than the Parties and such assigns, any legal
or equitable rights hereunder.

 

ARTICLE 13.        EXPENSES

 

Unless expressly provided otherwise herein, all expenses incurred by each of the
Parties in connection with or related to the authorization, preparation and
execution of this Agreement and the closing of the transactions contemplated
hereby, including, without limitation, all fees and expenses of agents,
representatives, consultants, counsel and accountants employed by any such
Party, shall be borne solely by the Party which has incurred such expense.

 

ARTICLE 14.        NOTICE

 

All written notices, demands and requests of any kind which any Party may be
required or may desire to serve upon any other Party in connection with this
Agreement shall be in writing and shall be delivered only by (i) personal
delivery; (ii) registered or certified mail, in each case, return receipt
requested and postage prepaid; (iii) nationally recognized overnight courier,
with all fees prepaid; or (iv) facsimile, provided that the facsimile is
promptly followed by delivery of hard copy of such notice which provides written
verification or receipt (each, a “Notice”).  All Notices shall be addressed to
the Parties to be served as follows:

 

If to any Seller Party:

 

 

Donald T. Robinson

Executive Vice President and CFO

2400 Cranberry Square

Morgantown, WV  26508

Telephone: (304) 594-3516

Facsimile: (304) 842-5398

 

 

 

Copy (which shall not constitute notice) to:

James J. Barresi, Esq.

Squire Patton Boggs (US) LLP

221 E. Fourth St., Suite 2900

Cincinnati, OH 45202

Telephone: (513) 361-1260

Facsimile: (513) 361-1201

 





-31-

--------------------------------------------------------------------------------

 



If to Purchaser:

Ernest J. Newborn II, Esq.
Senior Vice President &
  General Counsel
USI Insurance Services LLC
200 Summit Lake Drive

Suite 350

Valhalla, NY  10595
Telephone: (914) 749-8506
Facsimile: (610) 537-4506

 

 

 

Copy (which shall not constitute notice) to:

 

Thomas A. Heywood, Esq.

Bowles Rice LLP

600 Quarrier Street

Charleston, WV 25301

Telephone: (304) 347-1100

Facsimile: (304) 343-3058

 

Service of any such notice or demand so made shall be deemed complete on the day
of actual delivery thereof as shown by the addressee’s registry or certification
receipt or other evidence of receipt, or refusal of delivery.  Any Party may
from time to time by notice in writing served upon the other as aforesaid
designate a different mailing address or a different or additional person to
which all such notices or demands hereafter are to be addressed.

 

ARTICLE 15.        GOVERNING LAW; SUBMISSION TO JURISDICTION; AND WAIVER OF JURY
TRIAL

 

(a)        This Agreement shall be governed by, and construed under, the laws of
the State of Delaware, and all rights and remedies shall be governed by said
laws, without regard to principles of conflicts of laws.  To the fullest extent
permitted by law, the Parties hereto agree that any claim, suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the other agreements or
transactions contemplated hereby shall only be brought in the state courts in
the State of Delaware or the Federal courts located in New Castle, Delaware or
the State of West Virginia, and not in any other State or Federal courts located
in the United States of America or any court in any other country, and each of
the Parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum.  To the fullest extent permitted by law, process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. 





-32-

--------------------------------------------------------------------------------

 



(b)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

ARTICLE 16.        SEVERABILITY/REFORMATION

 

Should any provision of this Agreement be held unenforceable or invalid under
the laws of the United States of America or the State of Delaware, or under any
other applicable laws of any other jurisdiction, then the Parties agree that
such provision shall be deemed reformed and modified for purposes of performance
of this Agreement in such jurisdiction to the extent necessary to render it
lawful and enforceable, or if such a reformation or modification is not possible
without materially altering the intention of the Parties, then such provision
shall be severed herefrom for purposes of performance of this Agreement in such
jurisdiction.  The validity of the remaining provisions of this Agreement shall
not be affected by any such modification or severance.

 

ARTICLE 17.        PUBLIC ANNOUNCEMENTS    

 

No Seller Party, on the one hand, nor Purchaser, on the other hand, shall make
any public statements, including any press releases or any other public (or
non-confidential) disclosure (whether or not in response to an inquiry), with
respect to this Agreement and the transactions contemplated hereby without the
prior written consent of the other party (which consent shall not be
unreasonably conditioned, withheld or delayed) except as may be required by
applicable law or in connection with debt or financing agreements.  If a public
statement is required to be made by applicable law or in connection with debt or
financing agreements, the Parties shall use commercially reasonable efforts to
consult with each other in advance as to the contents and timing thereof.

 

ARTICLE 18.        HEADINGS

 

All paragraph headings herein are inserted for convenience of reference only and
shall not modify or affect the construction or interpretation of any provision
of this Agreement.

 

ARTICLE 19.        Successors and Assigns

 

The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon each of the Parties hereto and their respective heirs, successors
and permitted assigns, and the indemnification provisions of this Agreement
shall inure to the benefit of any Seller Indemnitees or Purchaser Indemnitees in
accordance with the terms thereof.  This Agreement may not be assigned by any
Seller Party without the prior written consent of Purchaser, or be assigned by





-33-

--------------------------------------------------------------------------------

 



Purchaser without the prior written consent of the Holding Corporation;
provided, however, that Purchaser may, without the consent of the Holding
Corporation, assign its rights, interests and obligations under this Agreement
to any Affiliate of Purchaser.

 

ARTICLE 20.        COUNTERPARTS

 

This Agreement, and any amendment hereto, may be executed in two or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.  A facsimile copy of any
such signed counterpart shall be treated and shall have the same force and
effect as an originally signed counterpart.

 

ARTICLE 21.        DEFINITIONS.  Capitalized terms not defined elsewhere herein
shall have the following meanings ascribed to them:

 

“2016 LTM Revenue” means the aggregate revenue of the Seller Business for the
twelve month period ending March 31, 2016.

 

“Accountant” has the meaning set forth in Section 2.2(d) hereof.

 

“Accounts Payable” means any and all accounts payable, trade accounts payable,
and other similar obligations (including accrued expenses) of Seller that are
related to the period on or prior to the Closing Date (including any current
sales and payroll Taxes of Seller), whether or not reflected on Seller’s
Financial Statements, and whether or not Seller has received an invoice
therefor.

 

“Accounts Receivable” means all accounts receivable and other similar rights of
Seller that are related to the period on or prior to the Closing Date, whether
or not reflected on the Financial Statements, and whether or not Seller has
issued any invoices therefor.

 

“Active Prospective Client” means, any Person, or a group of Persons, (i) who or
which had been identified with reasonable particularity by Seller (or any of its
agents) in the business records of such Person within the 24 months preceding
the Closing Date, with reasonable particularity as a possible client or customer
of such Person, or (ii) to whom a Person (or any of its agents) had communicated
within the 24 months preceding the Closing Date, in writing or otherwise as set
forth in the business records of such Person, with respect to the provision of
any services that such Person provides in the conduct of its business.

 

“Acquired Assets” means all the assets of Seller other than the Excluded Assets,
including, but not limited to (except to the extent constituting Excluded
Assets): 

 

(a)        The list of Seller’s Clients (all of which are listed on Exhibit A-1
to this Agreement) and Active Prospective Clients, all of Seller’s insurance
expirations and all rights of renewal thereof and any other Client or renewal
lists used in connection with providing Seller Business, together with
associated Goodwill, Confidential Information, files, claim files, books,
records, ledgers,





-34-

--------------------------------------------------------------------------------

 



correspondence and other usual and customary records, and advertising and
promotional materials, studies and reports used in connection therewith;

 

(b)        All rights of Seller, if any, to collect and to retain (i) all
insurance commissions collected after the Closing Date (including gross retained
commissions realized from premiums collected after the Closing Date) due Seller
with respect to the Clients, irrespective of the attachment date or billing date
of the insurance policies to which such commissions relate, provided, however,
that direct bill policies shall be treated as set forth in subsection (c) below,
(ii) all service fees due Seller for any services rendered in connection with
the operation of the Acquired Assets and collected after the Closing Date by
Seller and (iii) all other commissions (including, but not limited to, profit
sharing, override, contingent, supplemental or bonus type commissions), fees or
other compensation paid, payable or due to Seller after the Closing Date in
respect of the Acquired Assets irrespective of the date as of which such
commissions, fees or other compensation was accrued or earned;

 

(c)        With respect to direct bill policies:  (i) all rights of Seller, if
any, to commissions on such policies to the extent not collected on or before
the Closing Date, regardless of when billed by the applicable insurance carrier;
(ii) Purchaser shall own all such commissions actually received by insurance
carriers after the Closing Date, regardless of when billed by the applicable
insurance carrier, and (iii) all rights, if any, to collect and handle any
return premiums or other payments due to Seller from insurance companies
actually received after the Closing Date, and Seller shall forward to Purchaser
any such amounts received promptly upon receipt;

 

(d)        All rights, if any, to collect and retain any contingent commissions,
supplemental commissions or similar compensation due to or received by Seller
after the Closing Date in respect of the Acquired Assets from insurance
underwriters in connection with contracts or other arrangements in effect on the
Closing Date providing for such payments to Seller;

 

(e)        The contracts and agreements listed and described in Schedule 1.1(e);
 

 

(f)        The property, real or personal and mixed, tangible and intangible, of
Seller, listed on Schedule 1.1(f), including, but not limited to, office
furniture, computer equipment, pc’s, copiers and artwork;

 

(g)        Except as otherwise required by law, all personnel records and files
of Seller with respect to any Transferred Employee;

 

(h)        The telephone numbers and electronic mail addresses set forth on
Schedule 21(h); and

 

(i)        All rights, claims and causes of action under confidentiality,
non-disclosure, non-compete, non-solicitation, non-piracy and other restrictive
covenant agreements with employees, former employees, affiliates, former
affiliates, Seller Parties, former members or partners, and agents of Seller, in
each case, which run in favor of Seller and relate to the Seller Business.

 

“Acquiror” has the meaning set forth in Section 9.1(f) hereof.

 





-35-

--------------------------------------------------------------------------------

 



“Acquisition Transaction” has the meaning set forth in Section 9.1(f) hereof.

 

“Additional Payment” has the meaning set forth in Section 2.1(c) hereof.

 

“Additional Payment Objection Period” has the meaning set forth in Section
2.4(b) hereof.

 

“Additional Payment Objection Notice” has the meaning set forth in Section
2.4(b) hereof.

 

“Adverse Consequences” means any damages, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities (including, without limitation, any
liability which may arise under an alter ego, de facto control, de facto merger,
successor, transferee or other similar theory or ground for liability),
obligations, Taxes, losses, diminution in value, expenses, fees and court costs
and reasonable attorney’s fees and expenses (but specifically excluding the
amount thereof, if any, taken into account in the calculation of Final Net
Working Capital as finally determined pursuant to Section 2.2 and any
consequential, incidental, punitive, special or exemplary damages or damages for
lost or expected profits except to the extent paid to third parties) incurred in
connection with any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, injunction, judgment, order, decree or ruling, net of
(i) any amounts actually received by the Indemnified Party under applicable
insurance policies or from any other Person alleged to be responsible therefor
or pursuant to any indemnity, contribution or other similar payment by any
Person with respect thereto, net of any expenses reasonably incurred in
connection with the collection thereof, and (ii) any Tax benefits actually
realized by the Indemnified Party with respect thereto, as and to the extent
such benefits are realized as a refund, credit or other reduction in Taxes
(determined by comparing the Taxes that would have been payable taking into
account any deductions attributable to the Adverse Consequences with those Taxes
that would have been payable in the absence of such deductions, assuming that
such deductions are the last item of deduction on any Tax return) in the Tax
year in which the Adverse Consequences occur or in the immediately subsequent
Tax year; provided that, with respect to subsection (ii) above, (x) a Tax
benefit actually realized shall be payable upon the filing of a Tax Return
claiming such Tax benefit or if the benefit is a refund of previously paid
Taxes, upon the receipt of such refund, (y) if Adverse Consequences are payable
to an Indemnified Party pursuant to the terms of this Agreement prior to the
time that a Tax benefit becomes payable hereunder, then the Adverse Consequences
not reduced by the Tax benefit shall be paid in accordance with the terms of
this Agreement, and the Indemnified Party shall reimburse the Indemnifying Party
the amount of the Tax benefit within ten (10) days after such Tax benefit
becomes payable, and (z) if Adverse Consequences are payable to an Indemnified
Party pursuant to the terms of this Agreement after the time that a Tax benefit
becomes payable hereunder, then the Adverse Consequences shall be reduced by the
Tax benefit.        

 

“Affiliate” means (a) with respect to any Person, any Person controlling,
controlled by, or under common control with such Person (or an Affiliate of such
Person), where “control” means the possession, directly or indirectly, of the
power to direct the management and policies of a Person whether through the
ownership of voting securities, by contract, or otherwise, and (b) if such
Person is a partnership, any general partner thereof.

 





-36-

--------------------------------------------------------------------------------

 



 “Annual Period” means each succeeding twelve month period that begins (i) on
the day immediately following the first anniversary of Closing Date and ending
second anniversary of the Closing Date, or (ii) on the day immediately following
the second anniversary of Closing Date and ending third anniversary of the
Closing Date, as applicable.

 

“Agreement” has the meaning set forth in the introductory paragraph hereto.

 

“Assumed Liabilities” means:

 

(a) all obligations with respect to the Acquired Assets, including, but not
limited to, obligations under the contracts and agreements described in Schedule
4.2(p), arising after the Closing Date;

 

(b) all Accounts Payable and other liabilities or obligations to the extent
taken into account for purposes of determining Final Net Working Capital; and

 

(c)  those liabilities and obligations, if any, set forth on Schedule 1.3.

 

“Balance Sheet” has the meaning set forth in Section 4.2(j) hereof.

 

“Carrying on a Business” has the meaning set forth in Section 9.3 hereof.

 

“Client” means any Person (including, without limitation, any insured, or any
insured to whom or which any Producer provides insurances services) to whom or
which Seller (or any of its employees or independent contractors on behalf of
Seller) has provided, at any time within the 24 months preceding the Closing
Date, any services that Seller provides in the conduct of Seller Business. For
purposes of this Agreement, “Client” shall also include, without limitation, any
employer, employer group, affinity group, association and any member of any of
the foregoing, any individual insured, retail insurance agent or broker, and any
insurance carrier or other entity to the extent third party administration
claims processing or underwriting is performed by such Person for such carrier
or other entity.

 

“Client Accounts” shall mean the business account between Seller and any Client
of Seller, including, without limitation, any Person who or which is provided
any Seller Business by Seller as of the Closing Date, regardless of whether such
services are provided by, or through the licenses of, Seller (or any of its
agents).

 

“Closing” has the meaning set forth in Section 5.1 hereof.

 

“Closing Consideration” has the meaning set forth in Section 2.1(a) hereof.

 

“Closing Date” has the meaning set forth in Section 5.1 hereof.

 

“Cober” means Randy Cober.

 





-37-

--------------------------------------------------------------------------------

 



“Confidential Information” means any information of a Person, that is not
already generally available to the public (unless such information has entered
the public domain and become available to the public through fault on the part
of the Party to be charged hereunder), all of which the Parties agree shall be
deemed to be trade secrets under the governing trade secrets law, including but
not limited to: (i) the identity of any Client (including, without limitation,
any employer group, retail insurance agent or broker, individual insured,
association and any member thereof, and any insurance carrier or other entity to
the extent third party administration claims processing or underwriting is
performed by a USI Company for such carrier or other entity) whose account
constituted a Client Account at any time within the 24 months preceding the
Closing Date, as well as the identity of any Active Prospective Client as of
such date; (ii) the identity, authority and responsibilities of key contacts at
each such Client and Active Prospective Client; (iii) the service cost burden
with respect to each such Client and Active Prospective Client; (iv) the
identities of markets or companies from which insurance coverages or other
commitments, benefits or services for clients are obtained; (v) the types of
insurance coverages, and/or consulting, third-party administration, employee
communication, investment management, managed care, human resource and other
services provided or to be provided specifically to any such Client or Active
Prospective Client, and the internal corporate policies relating thereto; (vi)
the specific insurance policies purchased by or for such Clients or Active
Prospective Clients; (vii) the expiration dates, commission rates, fees,
premiums and other terms and conditions of such policies; (viii) the risk
specifications and other characteristics, and claims loss histories of such
Clients or Active Prospective Clients; (ix) the nature of programs and plans,
including their design, funding and administration, demographic characteristics
and any other information supplied by, or developed for, such Clients or Active
Prospective Clients; (x) operations manuals, prospecting manuals and guidelines,
pricing policies and related information, marketing manuals and plans, and
business strategies, techniques and methodologies; (xi) financial information,
including information set forth in internal records, files and ledgers, or
incorporated in profit and loss statements, fiscal reports and business plans;
(xii) technology and e-commerce strategies, business plans and implementations,
inventions, algorithms, computer hardware, software and applications (including
but not limited to any source code, object code, documentation, diagrams, flow
charts, know-how, methods or techniques, associated with the development or use
of the foregoing computer software); (xiii) all internal memoranda and other
office records, including electronic and data processing files and records; and
(xiv) any other information constituting a trade secret under the governing
trade secrets law.

 

“Earn-Out Calculation Amount” has the meaning set forth in Section 2.1(b)
hereof.

 

“Earn-Out Payment Objection Notice” has the meaning set forth in Section 2.3(c)
hereof.

 

“Earn-Out Payment Objection Period” has the meaning set forth in Section 2.3(c)
hereof.

 

“Earn-Out Payments” has the meaning set forth in Section 2.1(c) hereof.

 

“Earn-Out Settlement Deadline” has the meaning set forth in Section 2.3(d)
hereof.

 





-38-

--------------------------------------------------------------------------------

 



“Effective Time” has the meaning set forth in Section 5.1 hereof.

 

“Employee Plan” has the meaning set forth in Section 4.2(l)(i) hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Earn-Out Calculation Amount” has the meaning set forth in Section
2.3(b) hereof.

 

“Estimated Specified Account Net Commissions and Fees” has the meaning set forth
in Section 2.4(a) hereof.

 

“Excluded Assets” has the meaning set forth in Section 1.2 hereof.

 

“Excluded Liabilities” has the meaning set forth in Section 1.4 hereof.

 

“Final Earn-Out Calculation Amount” has the meaning set forth in Section 2.3(e)
hereof.

 

“Final Specified Account Net Commissions and Fees” has the meaning set forth in
Section 2.4(c) hereof.

 

“Final Net Working Capital” has the meaning set forth in Section 2.2(e) hereof.

 

“GAAP” has the meaning set forth in Section 4.2(j)(i) hereof.

 

“Goodwill” means the expectation of continued patronage from Clients and new
patronage from prospective clients.

 

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal, or
other instrumentality of any government, whether federal, state or local, or any
arbitrational or mediational tribunal.

 

“Indebtedness” means, whether or not relating to the Seller Business, any
liability (a) of Seller (i) for borrowed money, including the principal amount,
plus any related accrued and unpaid interest, fees and prepayment premiums or
penalties thereon, (ii) evidenced by any note, bond, debenture or other debt
security (including a purchase money obligation) or (iii) for the payment of
money relating to leases that are required by GAAP to be classified as
capitalized lease obligations for all or any part of the deferred purchase price
of property or services (other than trade payables), (b) of Seller that would be
required to be reflected as debt on a consolidated balance sheet of Seller or
its Affiliates or any of the foregoing as of the relevant date, (c) of Seller
consisting of cash overdrafts, book overdrafts or bank account overdrafts, (d)
of Seller’s Affiliates or any other Person that Seller has guaranteed, or that
is recourse to Seller or any of its assets, (e) related to cut but uncashed
checks of Seller, (f) relating to amounts owed by Seller to any of its
Affiliates, and (g) any Producer deferred compensation plan liability of Seller.

 





-39-

--------------------------------------------------------------------------------

 



“Indemnifying Party” has the meaning set forth in Section 6.4(a) hereof.

 

“Indemnitee” has the meaning set forth in Section 6.4(a) hereof.

 

        “Insurance Premium Assets” means all of Seller’s Accounts Receivable
related to insurance premiums, net of allowances for doubtful accounts, advance
premiums, and commissions included therein, all as determined in accordance with
GAAP consistently applied.

 

“Insurance Premium Liability” means all of Seller’s Accounts Payable related to
insurance premiums, determined in accordance with GAAP consistently applied.

 

“Interim Balance Sheet” has the meaning set forth in Section 4.2(j) hereof.

 

 “Juskowich” means Kenneth Juskowich.

 

“Knowledge” means, with respect to any Seller Party, the actual knowledge of
Donald Robinson, Larry Mazza, Cober and Juskowich, each after reasonable inquiry
of their direct reports and Producers.

 

“Leases” has the meaning set forth in Section 4.2(c) hereof.

 

“Licenses” has the meaning set forth in Section 4.2(q) hereof.

 

“Low-Rated Carrier” has the meaning set forth in Section 4.2(r) hereof.

 

“Material Agreements” has the meaning set forth in Section 4.2(m) hereof.

 

“Measurement Period” has the meaning set forth in Section 2.1 hereof.

 

“Net Commissions and Fees” means (a) all commissions and fees received by
Purchaser or its Affiliates in respect of the Client Accounts set forth on
Exhibit A-2, including the cross-sell of a new product line to the Client and
increases to coverage or any additional coverage sold to the Client (other than
any Client who is also a client of any USI Company except where such cross-sell
is generated by Cober or Juskowich), plus (b) all commissions and fees received
by Purchaser or its Affiliates from new clients from and after the Closing Date
and generated by Cober or Juskowich,  less: (c)(1) commissions, fees and
overrides paid or due to non-employee producers, or co- or sub-brokers; and (2)
return commissions.  “Net Commissions and Fees” shall exclude: (x) commissions
or fees received by Purchaser on Client Accounts relating to individual life and
individual disability policies or other non-recurring business; (y) any
overrides or profit sharing, contingent, supplemental or other bonus commissions
or fees; and (z) interest and investment income.

 

“Net Working Capital” means the excess or deficit of Seller’s current assets
over current liabilities calculated in accordance with Schedule 2.2(a) (which
will be prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby)





-40-

--------------------------------------------------------------------------------

 



which amount shall include (i) the Insurance Premium Assets and other current
assets that are part of the Acquired Assets, excluding any cash or cash
equivalents, and (ii) the Insurance Premium Liabilities and all Accounts Payable
and other accrued current liabilities of Seller relating to the Acquired
Assets.  For purposes of calculating Net Working Capital, there will be no
accrual for direct bill receivables.

 

“Non-Accepting Producer” means Melody Thomas.

 

“Non-Accepting Producer Agreement” means that certain letter agreement by and
between Seller and the Non-Accepting Producer, dated November 1, 2012

 

“Non-Accepting Producer Amount” means $257,630.

 

“Office Equipment” has the meaning set forth in Section 7.5 hereof.

 

“Ordinary Course of Business” means the ordinary course of business of Seller
consistent with past custom and practice (including with respect to quantity and
frequency), but in no event shall such term include any professional error or
omission, or any act or event creating a severance obligation, wrongful
discharge claim or similar liability.

 

“Permitted Security Interests” means:  (a) Security Interests imposed by
applicable law, including materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s liens, liens for Taxes not yet due and payable, and other similar
liens arising in the Ordinary Course of Business, consistent with past practice,
securing obligations that are not overdue for a period of more than thirty (30)
days; (b) minor survey exceptions, reciprocal easement agreements and other
customary Security Interests on title to real property that (i) were not
incurred in connection with any Indebtedness, (ii) do not render title to the
property encumbered thereby unmarketable and (iii) do not, individually or in
the aggregate, materially adversely affect the value or use of such property for
its current purposes; (c) rights of the public, Governmental Entities and any
other Person with respect to the Leases taken, used, or deeded for street, road,
or highway purposes; and (d) matters that would be disclosed by an accurate
survey of the real property included in the Acquired Assets.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
limited liability company, limited liability partnership, or a Governmental
Entity.

 

“Premium Trust Fund Laws” means Sections 33-7-6, 33-37-3, 33-46-2 and 33-46-8 of
the West Virginia Code and Pennsylvania Administrative Code Section 37.81.

 

“Producers” has the meaning set forth in Section 4.2(s).

 

“Restricted Territory” means the State of West Virginia and each county in
Maryland, Pennsylvania, Ohio and Virginia that is contiguous to West Virginia.

 





-41-

--------------------------------------------------------------------------------

 



“Restrictive Covenants” means the covenants of the Seller Parties contained in
Article 9 hereof.

 

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest of any nature whatsoever.

 

“Seller Business” shall mean the business conducted and presently proposed to be
conducted by Seller, as well as, and including, without limitation, providing
employee benefit programs and other related consulting and administrative
services, any insurance agency, brokerage and related services, including,
without limitation, sale or brokerage of property and casualty products and
services, insurance-related risk management and loss control, analysis of loss
exposures and designs, loss reserves and rate reviews, self-insurance
consulting, reinsurance and excess stop loss (both specific and aggregate)
placement, management of insurance programs, management and oversight of, and
responsibility for, Clients and Active Prospective Clients; provided, however,
that any business related to title insurance is specifically excluded from
Seller Business.

 

“Specified Account Net Commissions and Fees” means all commissions and fees
received and actually collected by Purchaser, specifically on the lines of
insurance in place at Closing for the Specified Accounts, less reasonable
payments made by Purchaser, in each case in the ordinary course of business and
directly related to such Specified Accounts, (i) to third party service
providers, such as, but not limited to vendors and value-added service
providers, and/or to other USI Companies, and (ii) for sponsorships and/or
charitable contributions .  “Specified Account Net Commissions and Fees” shall
not include any overrides or profit-sharing; interest on premiums on deposit; or
contingent, bonus, excess, supplemental, non-standard, annually compute,
non-specific volume based, or any other similar commissions on fees.

 

“Specified Accounts” means the Client Accounts listed on Schedule 21(i).

 

“Tax” means any Federal, state, local or foreign income, gross receipts,
payroll, employment, excise, premium, franchise, withholding, social security
(or similar tax), unemployment, real property, personal property, sales, use,
transfer, alternative or add-on minimum (including taxes under Code Sec. 59A),
profits, estimated or other tax of any kind whatsoever, including any liability
therefore as a transferee or successor under applicable law or by contract, or
as a result of any Tax sharing or similar agreement, together with any interest,
penalty or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“USI Companies” or “USI Company” means USI, Inc. Corporation, a Delaware
corporation and the indirect parent company of Purchaser, its subsidiaries
(including the Company), any entity under the control (as defined in Rule 12b-2
of the regulations promulgated under the Securities Exchange Act of 1934, as
amended, without regard to whether any party is a “registrant” under such Act)
of USI, Inc., and any of their respective successors or assigns.

 

 





-42-

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE FOLLOWS]

 

 

 



-43-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

MVB Insurance, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MVB Financial Corp.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

USI Insurance Services LLC

 

 

 

By:

 

 

Name: Ernest J. Newborn, II

 

Title:   Senior Vice President

 

General Counsel & Secretary

 

 

--------------------------------------------------------------------------------